            Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 1 of 103



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF LOUISIANA

 GLENN GOLDEN, GRETTA GOLDEN AND               *
 MICHAEL CHRISTY, INDIVIDUALLY, AND            * CIVIL ACTION NO.
 ON BEHALF OF ALL OTHERS SIMILARLY             *
 SITUATED,                                     *
                                               *
                     Plaintiff,                *
                                               * SECTION “__”
       v.                                      * JUDGE
                                               *
 PURDUE PHARMA L.P.; PURDUE PHARMA             *
 INC.; THE PURDUE FREDERICK COMPANY,           *
 INC.; INSYS THERAPEUTICS, INC.;               *
 TEVA PHARMACEUTICAL INDUSTRIES,               * MAG. DIV. (___)
 LTD.; TEVA PHARMACEUTICALS USA, INC.;         * MAG. JUDGE
 CEPHALON, INC.; JOHNSON & JOHNSON;            *
 JANSSEN PHARMACEUTICALS, INC.; ENDO           *
 HEALTH SOLUTIONS INC.; ENDO                   *
 PHARMACEUTICALS, INC.; ACTAVIS PLC;           *
 ACTAVIS, INC.; WATSON                         *
 PHARMACEUTICALS, INC.; WATSON                 *
 LABORATORIES, INC.;                           *
 MCKESSON CORPORATION; CARDINAL                *
 HEALTH, INC.; and AMERISOURCEBERGEN           *
 CORPORATION,                                  *
                                               *
                     Defendants.
**********************************************

            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL


Respectfully submitted,


 William D. Aaron, Jr. (LSBA No. 2267)   Ashley Keller, T.A.
 DeWayne L. Williams (LSBA No. 27685)    Travis Lenkner
 Anna A. Rainer (LSBA No. 31531)         Seth Meyer
 AARON & GIANNA, PLC                     KELLER LENKNER LLC
 201 St. Charles Avenue, Suite 3800      150 N. Riverside Plaza, Suite 5100
 New Orleans, Louisiana 70170            Chicago, Illinois 60606
 Telephone: 504.569.1800                 Telephone: 312.506.5641
 Facsimile: 504.569.1801                 ack@kellerlenkner.com
 waaron@aarongianna.com                  tdl@kellerlenkner.com
 dwilliams@aarongianna.com               sam@kellerlenkner.com
 arainer@aarongianna.com                 PRO HAC VICE ANTICIPATED
         Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 2 of 103



William S. Consovoy                       Michael H. Park
Thomas R. McCarthy                        CONSOVOY MCCARTHY PARK PLLC
CONSOVOY MCCARTHY PARK PLLC               745 Fifth Avenue, Suite 500
3033 Wilson Boulevard, Suite 700          New York, New York 10151
Arlington, Virginia 22201                 Telephone: 212.247.8006
Telephone: 703.243.9423                   park@consovoymccarthy.com
will@consovoymccarthy.com                 PRO HAC VICE ANTICIPATED
tom@consovoymccarthy.com
PRO HAC VICE ANTICIPATED

John A. Yanchunis                         James D. Young
Patrick A. Barthle II                     MORGAN & MORGAN
Juan Martinez                             COMPLEX LITIGATION GROUP
MORGAN & MORGAN                           76 S Laura St, Suite 1100
COMPLEX LITIGATION GROUP                  Jacksonville, Florida 32202
201 N. Franklin Street, 7th Floor         Telephone: 904.361.0012
Tampa, Florida 33602                      Facsimile: 904.361.4307
Telephone: 813.223.5505                   jyoung@forthepeople.com
jyanchunis@ForThePeople.com               PRO HAC VICE ANTICIPATED
pbarthle@ForThePeople.com
juanmartinez@ForThePeople.com
PRO HAC VICE ANTICIPATED



                                     COUNSEL FOR PLAINTIFFS, GLENN
                                     GOLDEN, GRETTA GOLDEN, MICHAEL
                                     CHRISTY, AND THE PUTATIVE CLASS




                                     ii
                         Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 3 of 103



                                                                              TABLE OF CONTENTS
INTRODUCTION ..........................................................................................................................................................................1
PARTIES ........................................................................................................................................................................................4
JURISDICTION AND VENUE .....................................................................................................................................................9
FACTUAL ALLEGATIONS....................................................................................................................................................... 10
    A.    BECAUSE OPIOIDS ARE HIGHLY ADDICTIVE, PREVAILING MEDICAL NORMS DICTATED THAT THEY SHOULD NOT BE
    PRESCRIBED FOR CHRONIC PAIN. ..............................................................................................................................................................10
    B.    THE MANUFACTURER DEFENDANTS DISSEMINATE FALSE AND MISLEADING STATEMENTS ABOUT OPIOIDS. ...............12
    C.    THE MANUFACTURER DEFENDANTS INTENTIONALLY MISLED DOCTORS AND CONSUMERS ABOUT THE RISKS AND
    BENEFITS OF OPIOIDS TO GENERATE BILLIONS OF DOLLARS IN IMPROPER PROFITS. .....................................................................17
    D.    THE MANUFACTURER DEFENDANTS ENGAGED IN OTHER UNLAWFUL AND UNFAIR MISCONDUCT. .................................43
    E.    THE MANUFACTURER DEFENDANTS’ MISINFORMATION CAMPAIGN RESULTED IN DRAMATIC INCREASES IN OPIOID
    USE, WINDFALL PROFITS, AND A PUBLIC-HEALTH CRISIS....................................................................................................................49
    F.    THE DISTRIBUTOR DEFENDANTS ENGAGED IN UNLAWFUL AND UNFAIR MISCONDUCT. ....................................................55
    G.    LOUISIANA PURCHASERS OF HEALTH-CARE INSURANCE HAVE SUSTAINED SUBSTANTIAL HARM AS A RESULT OF ALL
    DEFENDANTS’ MISCONDUCT.......................................................................................................................................................................64
    H.    ALL DEFENDANTS ACTED WANTONLY, WILLFULLY, OUTRAGEOUSLY, AND WITH RECKLESS DISREGARD FOR THE
    CONSEQUENCES OF THEIR ACTIONS. .........................................................................................................................................................67
FACTS SPECIFIC TO PLAINTIFFS ....................................................................................................................................... 69
     A. GLENN GOLDEN AND GRETTA GOLDEN. .............................................................................................................................................69
     B. MICHAEL CHRISTY. .................................................................................................................................................................................70
CLASS ALLEGATIONS ............................................................................................................................................................. 71
CAUSES OF ACTION ................................................................................................................................................................ 73
    COUNT I: VIOLATIONS OF LOUISIANA’S UNFAIR TRADE PRACTICES AND CONSUMER PROTECTION ACT, LA. STAT. ANN.
    § 51:1405, ET SEQ. .....................................................................................................................................................................................73
    COUNT II: VIOLATIONS OF THE RACKETEERING INFLUENCED AND CORRUPT ORGANIZATIONS ACT, 18 U.S.C. §§ 1961, ET
    SEQ. ..................................................................................................................................................................................................................75
    COUNT III: CONSPIRACY TO VIOLATE THE RACKETEERING INFLUENCED AND CORRUPT ORGANIZATIONS ACT, 18 U.S.C. §§
    1961, ET SEQ. ................................................................................................................................................................................................85
    COUNT IV: UNJUST ENRICHMENT ..........................................................................................................................................................86
    COUNT V: NEGLIGENCE .............................................................................................................................................................................87
    COUNT VI: CIVIL CONSPIRACY .................................................................................................................................................................88
    COUNT VII: FRAUD AND FRAUDULENT MISREPRESENTATION – VIOLATIONS OF LA. C.C. ART. 1953......................................89
    COUNT VIII: VIOLATION OF THE LOUISIANA RACKETEERING ACT, ..................................................................................................93
    LA. R.S. § 15:1353, ET SEQ. & LA. R.S. § 14.70.1 ...............................................................................................................................93
PRAYER FOR RELIEF .............................................................................................................................................................. 97
JURY TRIAL DEMANDED....................................................................................................................................................... 99




                                                                                                           iii
            Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 4 of 103



       NOW INTO COURT, through undersigned counsel, come Plaintiffs, Glenn Golden,

Gretta Golden, and Michael Christy (hereinafter referred to collectively as “Plaintiffs”),

individually and on behalf of a putative class of similarly situated persons entitled to relief who,

in support of this Class Action Complaint (the “Complaint”), aver as follows:

       Plaintiffs are natural persons and resident of St. Tammany Parish, Louisiana. Plaintiffs

bring this Class Action Complaint (“Complaint”) against Defendants Purdue Pharma L.P., Purdue

Pharma Inc., the Purdue Frederick Company, Inc., Insys Therapeutics, Inc., Teva Pharmaceutical

Industries, Ltd., Teva Pharmaceuticals USA, Inc., Cephalon, Inc., Johnson & Johnson, Janssen

Pharmaceuticals, Inc., Endo Health Solutions Inc., Endo Pharmaceuticals, Inc., Actavis plc,

Actavis, Inc., Watson Pharmaceuticals, Inc., and Watson Laboratories, Inc. (collectively,

“Manufacturer     Defendants”);    McKesson      Corporation,     Cardinal   Health,    Inc.,   and

AmerisourceBergen Corporation (collectively, “Distributor Defendants”) (all together,

“Defendants”), seeking redress for Defendants’ alleged illegal acts that have caused Plaintiffs’

health insurance premiums to increase. Plaintiffs, for their Complaint, allege as follows upon

personal knowledge as to themselves and their own acts and experiences and, as to all other

matters, upon information and belief, including investigation conducted by their attorneys.

                                       INTRODUCTION

       1.       Prescription opioids have devastated communities across the country and in the

State of Louisiana. Since 1999, there have been more than 183,000 reported opioid-related deaths

nationwide—more than three times the number of U.S. soldiers who died in the Vietnam War. In

addition to the tragic loss of life and the heartbreaking impact on children and loved ones, some

estimates state that the opioid crisis is costing governmental entities and private companies as

much as $500 billion per year.




                                                 1
            Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 5 of 103



       2.      Defendants manufacture, market, sell, and distribute prescription opioids, which

are powerful, highly addictive narcotic painkillers. The Manufacturer Defendants have engaged in

a cunning and deceptive marketing scheme to encourage doctors and patients to use opioids to

treat chronic pain. In doing so, the Manufacturer Defendants falsely minimized the risks of opioids,

overstated their benefits, and generated far more opioid prescriptions than there should have been.

       3.      The opioid epidemic is the direct result of the Manufacturer Defendants’

deliberately crafted, well-funded campaign of deception. For years, they misrepresented the risks

posed by the opioids they manufacture and sell, misleading susceptible prescribers and vulnerable

patient populations. As families and communities suffered from the scourge of opioid abuse, the

Manufacturer Defendants earned billions in profits as a direct result of the harms they imposed.

       4.      The Manufacturer Defendants knew that their misrepresentations about the risks

and benefits of opioids were not supported by, and sometimes were directly contrary to, the

scientific evidence. Certain opioid manufacturers, including Defendants Endo Pharmaceuticals,

Inc. and Purdue Pharma L.P., have entered agreements prohibiting them from making

misrepresentations identified in this Complaint in other jurisdictions. Nonetheless, the

Manufacturer Defendants continue to misrepresent the risks and benefits of long-term opioid use

in Louisiana, and they have not corrected their past misrepresentations.

       5.      The Manufacturer Defendants’ false and misleading statements deceived doctors

and patients about the risks and benefits of opioids and convinced them that opioids were not only

appropriate, but necessary to treat chronic pain. The Manufacturer Defendants targeted susceptible

prescribers, like family doctors, and vulnerable patient populations, like the elderly and veterans.

And they tainted the sources that doctors and patients relied upon for guidance, including treatment

guidelines, medical education programs, medical conferences and seminars, and scientific articles.




                                                 2
            Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 6 of 103



As a result, they successfully transformed the way doctors treat chronic pain, opening the

floodgates of opioid prescriptions and dependence. Opioids are now the most prescribed class of

drugs, generating billions of dollars in revenue for the Manufacturer Defendants every year.

       6.      In addition, the Distributor Defendants could and should have prevented the brunt

of the opioid epidemic, but instead allowed the country to be flooded with prescription opioids.

Under federal law, distributors are required to secure and monitor drugs as they travel through

commerce, to protect them from theft, and to reject and report suspicious or unusual orders by

downstream pharmacies, doctors, or patients. But the Distributor Defendants neglected this duty,

turning a blind eye to known or knowable problems in their own supply chains. By doing so, the

Distributor Defendants created conditions in which vast amounts of opioids flowed freely from

the Manufacturer Defendants to abusers and drug dealers—with the Distributor Defendants readily

fulfilling suspicious orders from pharmacies and ignoring red flags that would require further

investigation and resolution.

       7.      This behavior by the Distributor Defendants has allowed massive amounts of

opioids to be diverted from legitimate channels of distribution into the illicit black market, fueling

the opioid epidemic. The Distributor Defendants created an environment in which drug diversion

can flourish. For years, the Distributor Defendants have had the ability to substantially reduce the

death toll and adverse economic consequences of opioid diversion but opted to pursue corporate

revenues instead. All of the Defendants in this action share responsibility for creating, sustaining,

and prolonging the opioid epidemic.

       8.      The explosion in opioid prescriptions and use has created a public health crisis in

Louisiana. An oversupply of prescription opioids has provided a source for illicit use or sale of

opioids, while their widespread use has created a population of addicted and dependent patients.




                                                  3
             Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 7 of 103



When those patients can no longer afford or legitimately obtain opioids, they often turn to the

street to buy prescription opioids or even heroin. In addition to the societal impact of deaths,

overdoses, and rampant addiction, Defendants’ conduct has created higher demand and thus higher

prices for opioids, as well as the need for expensive medical treatment for a number of covered

health conditions, resulting in increased insurance costs for Louisiana residents.

       9.      Defendants’ conduct has fueled skyrocketing opioid addiction and opioid-related

deaths and emergency treatments, and has generated huge sales of opioids at inflated prices.

       10.     The direct and proximate consequence of Defendants’ misconduct is that every

Louisiana purchaser of private health insurance paid higher premiums, co-payments, and

deductibles. Insurance companies have considerable market power and pass onto their insureds the

expected cost of future care—including opioid-related coverage. Accordingly, insurance

companies factored in the unwarranted and exorbitant healthcare costs of opioid-related coverage

caused by Defendants and charged that back to insureds in the form of higher premiums,

deductibles, and co-payments.

       11.      This action seeks to hold Defendants accountable for the economic harm they have

imposed on Louisiana purchasers of private health insurance.

                                            PARTIES

       12.     Plaintiff Glenn Golden is a natural person of the age of majority and a resident of

St. Tammany parish, Louisiana.

       13.     Plaintiff Gretta Golden is a natural person of the age of majority and a resident of

St. Tammany Parish, Louisiana.

       14.     Plaintiff Michael Christy is a natural person of the age of majority and a resident of

St. Tammany Parish, Louisiana.




                                                 4
             Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 8 of 103



       15.     Defendant Purdue Pharma L.P. is a limited partnership organized under the laws of

the State of Delaware with its principal place of business in Connecticut. Defendant Purdue

Pharma Inc. is a New York corporation with its principal place of business in Connecticut.

Defendant Purdue Frederick Company is a Delaware corporation with its principal place of

business in Connecticut.

       16.     On information and belief, at all relevant times, Purdue Pharma L.P, Purdue Pharma

Inc., and Purdue Frederick Company (together, “Purdue”) acted in concert with one another and

acted as agents and/or principals of one another in relation to the conduct described herein.

       17.     Purdue manufactures, promotes, sells, and distributes opioids such as OxyContin,

MS Contin, Dilaudid/Dilaudid HP, Butrans, Hysingla ER, and Targiniq ER in the United States

and New Jersey. OxyContin is Purdue’s best-selling opioid, and it accounts for nearly one-third of

the national painkiller market. Since 2009, Purdue’s annual sales of OxyContin have fluctuated

between $2.47 billion and $2.99 billion.

       18.     Defendant Insys Therapeutics, Inc. (“Insys”) is a Delaware corporation with its

principal place of business in Chandler, Arizona. Insys manufactures, markets, sells and distributes

Subsys—a sublingual spray of fentanyl—in Louisiana and nationwide.

       19.      Defendant Cephalon, Inc. is a Delaware corporation with its principal place of

business in Frazer, Pennsylvania. Defendant Teva Pharmaceutical Industries, Ltd. (“Teva Ltd.”) is

an Israeli corporation with its principal place of business in Petah Tikva, Israel. In 2011, Teva Ltd.

acquired Cephalon, Inc. Defendant Teva Pharmaceuticals USA, Inc. (“Teva USA”) is a wholly

owned subsidiary of Teva Ltd. and is incorporated in Delaware with its principal place of business

in North Wales, Pennsylvania.




                                                  5
             Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 9 of 103



       20.     Cephalon, Inc. manufactures, promotes, sells, and distributes opioids such as Actiq

and Fentora in the United States and Louisiana.

       21.     Teva Ltd., Teva USA, and Cephalon, Inc. work together closely to market and sell

Cephalon products in the United States. Teva Ltd. conducts all sales and marketing activities for

Cephalon in the United States through Teva USA and has done so since its October 2011

acquisition of Cephalon. Teva Ltd. and Teva USA hold out Actiq and Fentora as Teva products to

the public. Teva USA sells all former Cephalon branded products through its “specialty medicines”

division. The FDA-approved prescribing information and medication guide, which is distributed

with Cephalon opioids, discloses that the guide was submitted by Teva USA, and directs

physicians to contact Teva USA to report adverse events.

       22.     All of Cephalon’s promotional websites, including those for Actiq and Fentora,

display Teva Ltd.’s logo. Teva Ltd.’s financial reports list Cephalon’s and Teva USA’s sales as its

own, and its year-end report for 2012—the year immediately following the Cephalon acquisition—

attributed a 22% increase in its specialty medicine sales to the inclusion of a full year of Cephalon’s

specialty sales, including inter alia sales of Fentora. Through interrelated operations like these,

Teva Ltd. operates in the United States through its subsidiaries Cephalon and Teva USA. The

United States is the largest of Teva Ltd.’s global markets, representing 53% of its global revenue

in 2015, and, were it not for the existence of Teva USA and Cephalon, Inc., Teva Ltd. would

conduct those companies’ business in the United States itself. Upon information and belief, Teva

Ltd. directs the business practices of Cephalon and Teva USA, and their profits inure to the benefit

of Teva Ltd. as controlling shareholder. Teva Pharmaceutical Industries, Ltd., Teva

Pharmaceuticals USA, Inc., and Cephalon, Inc. are referred to as “Cephalon.”




                                                  6
             Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 10 of 103



       23.     Defendant Janssen Pharmaceuticals, Inc. is a Pennsylvania corporation with its

principal place of business in New Jersey and is a wholly owned subsidiary of Johnson & Johnson.

Defendant Johnson & Johnson is a New Jersey corporation with its principal place of business in

New Jersey.

       24.     On information and belief, at all relevant times, Janssen Pharmaceuticals, Inc. and

Johnson & Johnson (together, “Janssen”) acted in concert with one another and acted as agents

and/or principals of one another in relation to the conduct described herein.

       25.     Janssen manufactures, promotes, sells, and distributes drugs in the United States

and Louisiana, including the opioid Duragesic. Before 2009, Duragesic accounted for at least $1

billion in annual sales. Until January 2015, Janssen developed, marketed, and sold the opioids

Nucynta and Nucynta ER. Together, Nucynta and Nucynta ER accounted for $172 million in sales

in 2014.

       26.     Defendant Endo Pharmaceuticals Inc. is a Delaware corporation with its principal

place of business in Pennsylvania, and is a wholly owned subsidiary of Endo Health Solutions Inc.

Defendant Endo Health Solutions Inc. is a Delaware corporation with its principal place of

business in Pennsylvania.

       27.     On information and belief, at all relevant times, Endo Pharmaceuticals Inc. and

Endo Health Solutions Inc. (together, “Endo”) acted in concert with one another and acted as

agents and/or principals of one another in relation to the conduct described herein.

       28.     Endo develops, markets, and sells prescription drugs, including the opioids

Opana/Opana ER, Percodan, Percocet, and Zydone, in the United States and Louisiana. Opioids

made up roughly $403 million of Endo’s overall revenues of $3 billion in 2012. Opana ER yielded




                                                 7
              Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 11 of 103



$1.25 billion in revenue from 2009 through 2013, and it accounted for 10% of Endo’s total revenue

during that period.

        29.     Endo also manufactures and sells generic opioids such as oxycodone,

oxymorphone, hydromorphone, and hydrocodone products in the United States and Louisiana, by

itself and through its subsidiary, Qualitest Pharmaceuticals, Inc.

        30.     On June 8, 2017, the FDA called for Endo to remove Opana ER from the market,

concluding that the risks of the drug outweigh its benefits.

        31.     Allergan plc is a public limited company incorporated in Ireland with its principal

place of business in Dublin, Ireland. Defendant Actavis plc acquired Allergan plc in March 2015,

and the combined company changed its name to Allergan plc in June 2015. Before that, Defendant

Watson Pharmaceuticals, Inc. acquired Defendant Actavis, Inc. in October 2012, and the combined

company changed its name to Actavis, Inc. as of January 2013 and then Actavis plc in October

2013.

        32.     Defendant Watson Laboratories, Inc. is a Nevada corporation with its principal

place of business in California, and is a wholly-owned subsidiary of Allergan plc (f/k/a Actavis,

Inc., f/k/a Watson Pharmaceuticals, Inc.). Actavis Pharma, Inc. (f/k/a Actavis, Inc.) is a Delaware

corporation with its principal place of business in New Jersey, and was formerly known as Watson

Pharma, Inc. Actavis LLC is a Delaware limited liability company with its principal place of

business in New Jersey. Each of these defendants is owned by Allergan plc, which uses them to

market and sell its drugs in the United States.

        33.     Upon information and belief, Allergan plc exercises control over these marketing

and sales efforts and profits from the sale of Allergan/Actavis products ultimately inure to its

benefit. (Allergan plc, Actavis plc, Actavis, Inc., Actavis LLC, Actavis Pharma, Inc., Watson




                                                  8
             Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 12 of 103



Pharmaceuticals, Inc., Watson Pharma, Inc., and Watson Laboratories, Inc. are referred to as

“Actavis.”)

       34.     Actavis manufactures, promotes, sells, and distributes opioids, including the

branded drugs Kadian and Norco, a generic version of Kadian, and generic versions of Duragesic

and Opana, in the United States and Louisiana. Actavis acquired the rights to Kadian from King

Pharmaceuticals, Inc. on December 30, 2008 and began marketing Kadian in 2009.

       35.     Defendant McKesson Corporation (“McKesson”) is a Delaware corporation with

its principal place of business in California. McKesson distributes substantial amounts of

prescription opioids to providers and retailers in the United States and Louisiana.

       36.     Defendant Cardinal Health, Inc. (“Cardinal”) is an Ohio corporation with its

principal place of business in Ohio. Cardinal distributes substantial amounts of prescription opioids

to providers and retailers in the United States and Louisiana.

       37.     Defendant AmerisourceBergen Corporation (“AmerisourceBergen”) is a Delaware

corporation with its principal place of business in Pennsylvania. AmerisourceBergen distributes

substantial amounts of prescription opioids to providers and retailers in the United States and

Louisiana.

       38.     At all relevant times, Defendants promoted, marketed, advertised, distributed and

sold opioid products in the State of Louisiana and to Louisiana residents, citizens, and businesses.

                                 JURISDICTION AND VENUE

       39.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332(d)(2), because (i) at least one member of the putative Class is a citizen of a state different

from Defendant Purdue Pharma, L.P., (ii) the amount in controversy exceeds $5,000,000,




                                                 9
                Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 13 of 103



exclusive of interest and costs, and (iii) none of the exceptions under the subsection apply to this

action.

          40.      This Court has personal jurisdiction over each Defendant because Plaintiffs’ claims

arise out of, or relate to, each Defendants’ contacts with Louisiana. For example:

          •     Defendants knowingly and intentionally sell, market, advertise, promote, and distribute
                their products in the State of Louisiana and to Louisiana residents, citizens, and
                businesses, as well as to the State of Louisiana;

          •     Defendants enter into contracts relating to the subject-matter of this action in the State
                of Louisiana;

          •     Defendants have directed advertising, marketing, and promotional efforts at the State
                of Louisiana and Louisiana residents, citizens, and businesses;

          •     Defendants have engaged in advertising, marketing, and promotional activities with the
                intent and expectation that these activities would reach and affect the State of Louisiana
                and/or Louisiana residents, citizens, and businesses;

          •     Defendants have delivered, distributed, dispensed, and sold opioids in Louisiana with
                the intent and the expectation that those products would be distributed to or purchased
                by Louisiana residents, citizens, and businesses; and

          •     As described herein, Plaintiff sues to vindicate injuries that have occurred within the
                State of Louisiana.

          41.      Venue is proper in this District because a substantial part of the events giving rise

to Plaintiff’s claims occurred in, were directed to, and/or emanated from this District. 28 U.S.C. §

1391(b).

                                      FACTUAL ALLEGATIONS

A.        Because Opioids Are Highly Addictive, Prevailing Medical Norms Dictated That
          They Should Not Be Prescribed for Chronic Pain.

          42.      Opioids are a class of chemical compounds that bind to opioid receptors in

the human nervous system. Opioids elicit a euphoric response by stimulating pleasure centers in

the brain. This euphoric response allows opioids to effectively mask pain, but it also causes the

drugs to be highly addictive.



                                                     10
             Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 14 of 103



       43.     Common opioids include morphine, methadone, oxycodone, hydrocodone,

codeine, and fentanyl. These drugs cannot be lawfully obtained without a valid prescription.

Common brand names for these drugs include Vicodin, Percocet, and OxyContin. Heroin is also

classified as an opioid.

       44.     Before the 1990s, generally accepted standards of medical practice dictated

that opioids should be used only for cases of acute pain, surgery recovery, cancer treatment, or

end-of-life palliative care. There was widespread medical consensus that opioids should not be

used to treat chronic pain due to the lack of evidence that opioids improved patients’ ability to

overcome pain, coupled with evidence of greater pain complaints as patients developed tolerance

to opioids over time, and the serious risk of addiction and other side effects.

       45.     In the limited cases where patients were prescribed opioids, the drugs ordinarily

were administered in closely supervised environments, like inpatient-treatment or hospice

facilities, and typically only for short periods of time. These closely supervised conditions

mitigated the risk that patients might misuse opioids, and they allowed doctors to monitor patients

for signs of potential addiction or dependence.

       46.     While these prevailing medical norms had strong scientific bases and reflected

sound medical judgment, the Manufacturer Defendants viewed the medical community’s hesitance

to prescribe opioids as an impediment to substantial profits they could obtain from increased use

of their opioid products. Thus, the Manufacturer Defendants devised a scheme to misrepresent the

risks and benefits of opioids to increase prescriptions by tapping into the large and lucrative market

for chronic-pain patients.




                                                  11
             Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 15 of 103




B.     The Manufacturer Defendants Disseminate False and Misleading Statements About
       Opioids.

       47.     The Manufacturer Defendants employed a multi-pronged approach to misinform

doctors and patients.

       48.     First, the Manufacturer Defendants communicated directly to doctors and chronic-

pain patients. For doctors, this took the form of in-person visits and communications from

sales and promotional staff; continuing medical education programs; advertisements, including in

periodicals aimed at medical audiences; websites; and other means. For chronic-pain patients, this

included websites; advertisements; publications aimed at the public; and other means.

       49.     For example, the Manufacturer Defendants spent more than $14 million on medical

journal advertising of opioids in 2011, nearly triple what they spent in 2001. This amount included

$8.3 million by Purdue, $4.9 million by Janssen, and $1.1 million by Endo.

       50.     In addition, the Manufacturer Defendants promoted the use of opioids for chronic

pain through “detailers”—sales representatives who visited individual doctors and medical staff in

their offices—and small group speaker programs. These detailers have spread and continue to

spread misinformation regarding the risks and benefits of opioids to hundreds of thousands of

doctors, including hundreds if not thousands of Louisiana doctors. Not until February 2018 did

Purdue announce that it will cease the practice of sending its salespeople to visit doctors to promote

its opioid drugs.

       51.     The Manufacturer Defendants devoted and continue to devote massive resources to

direct sales contacts with doctors. In 2014 alone, they spent $168 million on detailing branded

opioids to doctors—twice as much as they spent on detailing in 2000. The amount includes $108

million spent by Purdue, $34 million by Janssen, $10 million by Endo, and $2 million by Actavis.



                                                 12
             Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 16 of 103



       52.     The Manufacturer Defendants’ detailing to doctors is effective. Numerous studies

indicate that marketing impacts prescribing habits, with face-to-face detailing having the greatest

influence. Moreover, more frequent prescribers of opioids in Louisiana are generally more likely

to have received a detailing visit.

       53.     The Manufacturer Defendants’ detailers have been reprimanded for their deceptive

promotions. For example, a July 2010 “Dear Doctor” letter mandated by the FDA required Actavis

to acknowledge to the doctors to whom it marketed its drugs that “[b]etween June 2009 and

February 2010, Actavis sales representatives distributed . . . promotional materials that . . . omitted

and minimized serious risks associated with [Kadian],” including the risk of “[m]isuse, [a]buse,

and [d]iversion of [o]pioids” and, specifically, the risk that “[o]pioid[s] have the potential for being

abused and are sought by drug abusers and people with addiction disorders and are subject to

criminal diversion.”

       54.     Second, the Manufacturer Defendants created, funded, controlled, and operated

third-party organizations that communicated directly with doctors and chronic-pain patients to

promote opioid use generally without naming specific brands.

       55.     The Manufacturer Defendants marketed through third-party, unbranded advertising

to avoid regulatory scrutiny because such advertising is not submitted to and typically is not

reviewed by the FDA. They also used third-party, unbranded advertising to give the false

appearance that the deceptive messages came from an independent and objective source.

       56.     The Manufacturer Defendants’ deceptive, unbranded marketing often contradicted

what they said in their branded materials reviewed by the FDA. For example, Endo’s unbranded

advertising stated that “People who take opioids as prescribed usually do not become addicted,”




                                                  13
             Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 17 of 103



which contradicted its concurrent, branded advertising for Opana ER, which warned that “use of

opioid analgesic products carries the risk of addiction even under appropriate medical use.”

       57.     Under the direction and control of the Manufacturer Defendants, these third-party

organizations, known as “Front Groups,” which include the American Pain Foundation (“APF”)

and the American Academy of Pain Medicine (“AAPM”), generated treatment guidelines,

unbranded materials, and programs that endorsed chronic opioid therapy. These guidelines,

materials, and programs were not supported by the evidence at the time they were created, nor are

they supported by the scientific evidence today. Indeed, they stand in marked contrast to the CDC’s

2016 Guideline for Prescribing Opioids for Chronic Pain (“2016 CDC Guideline”). These Front

Groups also assisted the Manufacturer Defendants by responding to negative articles, advocating

against regulatory changes that would limit opioid prescriptions, and conducting outreach to

vulnerable patient populations targeted by the Manufacturer Defendants.

       58.     These Front Groups depended on the Manufacturer Defendants for funding. As a

result, the Manufacturer Defendants exercised control over programs and materials created by

these groups by collaborating on, editing, and approving their content, and by funding their

dissemination. Purdue’s consulting agreement with APF, for example, gave it direct control over

APF’s work. The Manufacturer Defendants thus ensured that the Front Groups would disseminate

only the messages that the Manufacturer Defendants wanted to promote. Nonetheless, the Front

Groups held themselves out as independent and serving the needs of their members—whether

patients suffering from pain, or the doctors treating those patients.

       59.     Through the Front Groups, the Manufacturer Defendants conspired to spread their

deceptive messages about the risks and benefits of long-term opioid therapy. For example,

Defendants combined their efforts through the Pain Care Forum (“PCF”), which APF started in




                                                 14
             Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 18 of 103



2004. PCF is composed of representatives from opioid manufacturers (including Endo, Janssen,

and Purdue) and various Front Groups, almost all of which received substantial funding from the

Manufacturer Defendants. Among other projects, PCF worked to ensure that an FDA-mandated

education project on opioids was not too negative and did not require mandatory participation by

prescribers, which the Manufacturer Defendants feared would reduce prescriptions. PCF also

worked to address a perceived “lack of coordination” among its members and developed “key”

messages that were disseminated in programs and industry-run websites.

       60.     At all relevant times, the Manufacturer Defendants controlled, operated, funded,

and acted in concert with APF, AAPM, and other Front Groups. The Manufacturer Defendants

provided substantial funding for these organizations’ activities. In 2010 alone, APF received more

than $1 million from Defendant Endo, more than $100,000 from Defendant Purdue, as well as

substantial contributions from Defendant Janssen.

       61.     At all relevant times, the Manufacturer Defendants were legally responsible for the

acts, omissions, and representations of APF and AAPM; APF and AAPM acted as agents for

Defendants; and Defendants conspired with APF, AAPM, and other third-party entities with

respect to the conduct described herein.

       62.     Third, the Manufacturer Defendants enlisted highly credentialed medical

professionals to spread their false narratives about the risks and benefits of opioids and other pain-

treatment options. These medical professionals engaged by the Manufacturer Defendants have

been referred to as “key opinion leaders” or “KOLs,” who include individuals such as Dr. Russell

Portenoy and Dr. Lynn Webster.

       63.     Because these KOLs purported to act independently, the purpose and effect of their

involvement was to lend legitimacy to the Manufacturer Defendants’ false and misleading claims




                                                 15
              Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 19 of 103



about opioids. The Manufacturer Defendants paid these KOLs to serve as consultants or on their

advisory boards and to give talks or to present continuing medical education programs (CMEs),

and their support helped these KOLs become respected industry experts. As they rose to

prominence, these KOLs touted the benefits of opioids to treat chronic pain, repaying the

Manufacturer Defendants by advancing their marketing goals. KOLs’ professional reputations

became dependent on continuing to promote a pro-opioid message, even in activities that were not

directly funded by the Manufacturer Defendants.

        64.     Pro-opioid doctors are one of the most important avenues that the Manufacturer

Defendants have used to spread their false and misleading statements about the risks and benefits

of long-term opioid use. The Manufacturer Defendants know that doctors rely heavily on their

peers for guidance, and KOLs provide the false appearance of unbiased and reliable support for

chronic opioid therapy. For example, the New York Attorney General (“NY AG”) found in its

2015 settlement with Purdue that, through March 2015, the Purdue website In the Face of Pain

failed to disclose that doctors who provided testimonials on the site were paid by Purdue. The NY

AG concluded that Purdue’s failure to disclose these financial connections potentially misled

consumers regarding the objectivity of the testimonials.

        65.     KOLs have written, consulted on, edited, and lent their names to books and articles,

and given speeches and CMEs, supportive of chronic opioid therapy. The Manufacturer

Defendants created opportunities for KOLs to participate in research studies that the Manufacturer

Defendants proposed or selected, and then cited and promoted favorable studies or articles by their

KOLs.

        66.     Not surprisingly, the Manufacturer Defendants did not support or disseminate

publications of doctors unsupportive or critical of chronic opioid therapy.




                                                 16
              Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 20 of 103



        67.     The KOLs also served on committees that developed treatment guidelines that

strongly encourage the use of opioids to treat chronic pain and on the boards of pro-opioid

advocacy groups and professional societies that develop, select, and present CMEs. These

guidelines and CMEs were not supported by the scientific evidence at the time they were created,

and they are not supported by the scientific evidence today. The Manufacturer Defendants exerted

control over these activities through their KOLs. The 2016 CDC Guideline recognizes that

treatment guidelines can “change prescribing practices.”

        68.     At all relevant times, the Manufacturer Defendants controlled, funded, and acted in

concert with these KOLs; they were legally responsible for the acts, omissions, and representations

of these KOLs, who acted as their agents; and the Manufacturer Defendants conspired with these

KOLs regarding the conduct described herein.

        69.     Through all three of these avenues, the Manufacturer Defendants disseminated

false and deceptive statements about opioids.

C.      The Manufacturer Defendants Intentionally Misled Doctors and Consumers About
        the Risks and Benefits of Opioids to Generate Billions of Dollars in Improper Profits.

        70.     As explained above, for decades doctors had viewed opioids with suspicion,

judging that the risk of addiction made such drugs inappropriate in all but a small number of

situations.

        71.     To convince doctors and patients in Louisiana that opioids can and should be used

to treat chronic pain, the Manufacturer Defendants had to convince them that long-term opioid use

is both safe and helpful. They did so by deceiving those doctors and patients about the risks and

benefits of long-term opioid use, making claims that were not supported by or were contrary to the

scientific evidence. Even though guidance from the FDA and the CDC based on that evidence




                                                17
               Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 21 of 103



confirm that their claims were false and misleading, the Manufacturer Defendants have not

corrected them and continue to spread them today.

         1.       The Manufacturer Defendants Misrepresented the Known Risks of Long-Term
                  Opioid Use.

         72.      The Manufacturer Defendants deceptively trivialized and failed to disclose the risks

of long-term opioid use, particularly the risk of addiction, through a series of misrepresentations

that have been conclusively debunked and rejected by the FDA and CDC. Specifically, they made

false, misleading, and fraudulent representations to both physicians and consumers that: (1)

starting patients on opioids was low-risk because most patients would not become addicted and

those who were at greatest risk of addiction could be readily identified and managed; (2) patients

who displayed signs of addiction probably were not addicted and, in any event, could easily be

weaned from the drugs; (3) the use of higher opioid doses, which many patients need to sustain

pain relief as they develop tolerance to the drugs, do not pose special risks; and (4) abuse-deterrent

opioids both prevent abuse and overdose and are inherently less addictive. The Manufacturer

Defendants have not only failed to correct these misrepresentations, they continue to make them

today.

                  a.      The Manufacturer Defendants falsely represented that opioids pose a low
                          risk of addiction.

         73.      First, the Manufacturer Defendants falsely minimized the risk of addiction and

failed to disclose the greater risk of addiction with prolonged use of opioids. Some illustrative

examples of these false and misleading claims are described below:

         •     Actavis’s predecessor caused a patient education brochure to be distributed in 2007 that
               claimed opioid addiction is possible, but “less likely if you have never had an addiction
               problem.” Upon information and belief, based on Actavis’s acquisition of its
               predecessor’s marketing materials along with the rights to Kadian, Actavis continued
               to use this brochure in 2009 and beyond.




                                                    18
    Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 22 of 103



•   Purdue and Cephalon sponsored APF’s Treatment Options: A Guide for People Living
    with Pain (2007), which instructed that addiction is rare and limited to extreme cases of
    unauthorized dose escalations, obtaining duplicative opioid prescriptions from multiple
    sources, or theft. This publication is still available online.

•   Endo sponsored a website, Painknowledge.com, which claimed in 2009 that “[p]eople
    who take opioids as prescribed usually do not become addicted.” Another Endo
    website, PainAction.com, stated “Did you know? Most chronic pain patients do not
    become addicted to the opioid medications that are prescribed for them.”

•   Endo distributed a pamphlet with the Endo logo entitled Living with Someone with
    Chronic Pain, which stated that: “Most health care providers who treat people with
    pain agree that most people do not develop an addiction problem.” A similar statement
    appeared on the Endo website www.opana.com.

•   In another publication, Endo represented that “[i]n general, people who have no history
    of drug abuse, including tobacco, and use their opioid medication as directed will
    probably not become addicted.”

•   Janssen reviewed, edited, approved, and distributed a patient education guide entitled
    Finding Relief: Pain Management for Older Adults (2009), which described as “myth”
    the claim that opioids are addictive, and asserted as fact that “[m]any studies show that
    opioids are rarely addictive when used properly for the management of chronic pain.”
    This guide is still available online.

•   Janssen currently runs a website, Prescriberesponsibly.com (last updated July 2, 2015),
    which claims that concerns about opioid addiction are “overestimated” and that that
    opioid addiction is unlikely unless the patient is recovering from past drug or alcohol
    abuse.

•   Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain &
    Its Management—which claims that less than 1% of children prescribed opioids will
    become addicted and that pain is undertreated due to “misconceptions about opioid
    addiction[].” This publication is still available online.

•   In the APF publication Getting the Help You Need, the Manufacturer Defendants
    represented that “[s]tudies and clinical practice have shown that the risk of addiction is
    small when [opioids] are appropriately prescribed and taken as directed.”

•   In the same APF publication, the Manufacturer Defendants represented that “[u]nless
    you have a past or current history of substance abuse, the chance of addiction is low
    when these medications are prescribed properly and taken as directed.”

•   The same APF publication also stated: “Keep in mind, pain medicine in and of itself
    does not cause someone to become addicted.”




                                         19
              Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 23 of 103



        •     In a “Commonly Asked Questions and Answers” portion of the APF website,
              Defendants represented that “addiction is very rare when pain medicines are properly
              prescribed and taken as directed.”

        •     Cephalon sponsored a guidebook called Opioid Medications and REMS: A Patient’s
              Guide, which falsely represented that “patients without a history of abuse or a family
              history of abuse do not commonly become addicted to opioids.”

        •     Detailers for Purdue, Endo, and Janssen in Louisiana have minimized or omitted and
              continue to minimize or omit any discussion with doctors or their medical staff in
              Louisiana about the risk of addiction; misrepresented the potential for abuse of opioids
              with purportedly abuse-deterrent formulations; and routinely did not correct the
              misrepresentations noted above.

        •     APF’s Executive Director represented that “when taken as prescribed, under the
              direction of a physician for pain relief, opioids are safe and effective, and only in rare
              cases lead to addiction.” He further represented that “less than 1% of patients become
              addicted” to opioids.

        74.      The representations identified above—and other similar representations by the

Manufacturer Defendants—are false. Extensive medical research demonstrates that opioids pose

a substantial risk of addiction, abuse, and overdose. In particular, opioids pose a substantial risk of

addiction when they are used for extended periods of time—such as for treatment of chronic pain—

and when they are administered outside the close supervision of medical professionals. Many

studies have shown substantial risk of addiction where patients take opioids to treat chronic non-

cancer pain.

        75.      Many patients become addicted to opioids even when they originally take

opioids pursuant to a valid prescription. Indeed, one study found that 75% of those addicted to

opioids first took them pursuant to a prescription. And research suggests that the overdose-death

rate for those taking opioids pursuant to a prescription is higher than the rate for those using opioids

non-medically.




                                                   20
               Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 24 of 103



         76.     One study examining opioid overdose deaths found that “92% of the decedents had

been receiving [putatively] legitimate [opioid] prescriptions from health care providers for chronic

pain.”

         77.     Many patients become addicted to opioids even though they have no prior history of

addiction or substance abuse. In fact, in 2016, the CDC “found insufficient evidence to determine

how harms of opioids differ depending on past or current substance abuse disorder.” Indeed, the

2016 CDC Guideline found that there is “extensive evidence” of the “possible harms of opioids

(including opioid use disorder [an alternative term for opioid addiction]).” The Guideline points

out that “[o]pioid pain medication use presents serious risks, including . . . opioid use disorder”

and that “continuing opioid therapy for 3 months substantially increases risk for opioid use

disorder.”

         78.     The FDA’s announcement of changes to the labels for extended release (“ER”) and

long acting (“LA”) opioids in 2013 and for immediate release (“IR”) opioids in 2016 further

exposed the falsity of the Manufacturer Defendants’ claims about the low risk of addiction. In its

announcements, the FDA found that “most opioid drugs have ‘high potential for abuse’” and that

opioids “are associated with a substantial risk of misuse, abuse, NOWS [neonatal opioid

withdrawal syndrome], addiction, overdose, and death.” According to the FDA, because of the

“known serious risks” associated with long-term opioid use, including “risks of addiction, abuse,

and misuse, even at recommended doses, and because of the greater risks of overdose and death,”

opioids should be used only “in patients for whom alternative treatment options” like non-opioid

drugs have failed. The FDA further acknowledged that the risk is not limited to patients who seek

drugs illicitly; addiction “can occur in patients appropriately prescribed” opioids.




                                                 21
             Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 25 of 103



       79.     The Manufacturer Defendants’ own FDA-approved drug label warnings caution

that opioids “expose[] users to risks of addiction, abuse and misuse, which can lead to overdose

and death,” that the drugs contain “a substance with a high potential for abuse,” and that addiction

“can occur in patients appropriately prescribed” opioids.

       80.     In a 2016 settlement agreement with Endo, the New York Attorney General found

that opioid “use disorders appear to be highly prevalent in chronic pain patients treated with

opioids, with up to 40% of chronic pain patients treated in specialty and primary care outpatient

centers meeting the clinical criteria for an opioid use disorder.”

       81.      Until at least April 2012, Endo had claimed on its www.opana.com website that

“[m]ost healthcare providers who treat patients with pain agree that patients treated with prolonged

opioid medicines usually do not become addicted,” but the NY AG found that Endo had no

evidence for that statement. Consistent with this, Endo agreed not to “make statements that . . .

opioids generally are non-addictive” or “that most patients who take opioids do not become

addicted” in New York. Endo remains free, however, to make those statements in Louisiana.

       82.     Doctors, consumers, and insurers reasonably relied on these misrepresentations. As

a result, many doctors prescribed opioids when they otherwise would not have, and many patients

requested and obtained opioids when they otherwise would not have. Insurers kept Manufacturer

Defendants’ opioids in their formularies and paid more than they were worth.

       83.     In particular, the Manufacturer Defendants’ misrepresentations induced both

doctors and consumers to use opioids to treat chronic pain, and induced insurers not to question

this practice, which widespread medical norms had viewed as inappropriate before their

misinformation campaign.




                                                 22
             Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 26 of 103



       84.      The Manufacturer Defendants knew that their representations described herein

were false, and they made those representations with intent to defraud. The Manufacturer

Defendants intentionally made the representations described herein to Louisiana citizens,

residents, and businesses.

                b.      The Manufacturer Defendants falsely represented that many individuals
                        who exhibit signs of addiction to opioids are experiencing
                        “pseudoaddiction,” which should be treated by increasing opioid use.

       85.      Second, the Manufacturer Defendants repeatedly misrepresented to insurers,

doctors, and consumers that many individuals exhibiting signs of addiction were experiencing

“pseudoaddiction”—a concept originally put forward by J. David Haddox, who later became a

Vice President for Defendant Purdue, and popularized by Dr. Russell Portenoy, a KOL for Endo,

Janssen, Cephalon, and Purdue. Defendants further falsely represented that the proper treatment

for “pseudoaddiction” is more opioids.

       86.      Examples of these deceptive claims include the following:

       •     Purdue and Cephalon sponsored Responsible Opioid Prescribing (2007), which taught
             that behaviors such as “requesting drugs by name,” “demanding or manipulative
             behavior,” seeing more than one doctor to obtain opioids, and hoarding, are all signs of
             pseudoaddiction, rather than true addiction. Responsible Opioid Prescribing remains
             for sale online.

       •     Janssen sponsored, funded, and edited the Let’s Talk Pain website, which in 2009
             stated: “pseudoaddiction . . . refers to patient behaviors that may occur when pain is
             under-treated . . . . Pseudoaddiction is different from true addiction because such
             behaviors can be resolved with effective pain management.” This website was
             accessible online until May 2012.

       •     Endo sponsored a National Initiative on Pain Control (NIPC) CME program in 2009
             titled Chronic Opioid Therapy: Understanding Risk While Maximizing Analgesia,
             which promoted pseudoaddiction by teaching that a patient’s aberrant behavior was the
             result of untreated pain. Endo substantially controlled NIPC by funding NIPC projects;
             developing, specifying, and reviewing content; and distributing NIPC materials.

       •     Endo also represented that “[s]ometimes people behave as if they are addicted, when
             they are really in need of more medicine. This can be treated with higher doses of
             medicine.”


                                                 23
             Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 27 of 103



       •     Purdue published a pamphlet in 2011 entitled Providing Relief, Preventing Abuse,
             which described pseudoaddiction as a concept that “emerged in the literature” to
             describe the inaccurate interpretation of [drug-seeking behaviors] in patients who have
             pain that has not been effectively treated.”

       •     Purdue sponsored a CME program entitled Path of the Patient, Managing Chronic Pain
             in Younger Adults at Risk for Abuse in 2011. In a role play, a chronic pain patient with
             a history of drug abuse tells his doctor that he is taking twice as many hydrocodone
             pills as directed. The narrator notes that because of pseudoaddiction, the doctor should
             not assume the patient is addicted even if he persistently asks for a specific drug, seems
             desperate, hoards medicine, or “overindulges in unapproved escalating doses.” The
             doctor treats this patient by prescribing a high-dose, long-acting opioid.

       •     Detailers for Purdue have directed doctors and their medical staffs in Louisiana to
             PartnersAgainstPain.com, which contained false and misleading materials describing
             pseudoaddiction.

       •     Purdue and Cephalon sponsored APF’s Treatment Options: A Guide for People Living
             with Pain (2007), which states: “Pseudo-addiction describes patient behaviors that may
             occur when pain is undertreated . . . Pseudo-addiction can be distinguished from true
             addiction in that this behavior ceases when pain is effectively treated.”

       87.      These representations are false. Significant medical literature casts doubt on the

concept of “pseudoaddiction.” For example, one medical study reviewed all academic medical

publications discussing “pseudoaddiction” and concluded that, “[o]f the 224 articles, none exist

that attempted to empirically validate the concept of pseudoaddiction.”

       88.      The same study found that many of the articles that considered “pseudoaddiction

as a genuine clinical phenomenon” were funded by opioid producers, including Defendants

Janssen and Purdue.

       89.      In addition, the CDC’s opioid-prescribing guidelines do not recognize

“pseudoaddiction” as a legitimate medical concept. The 2016 CDC Guideline does not recognize

the concept of pseudoaddiction and nowhere recommends that opioid dosages be increased if a

patient is not experiencing pain relief.




                                                  24
             Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 28 of 103



       90.     As Dr. Lynn Webster later recognized, the concept of pseudoaddiction “obviously

became too much of an excuse to give patients more medication . . . . It led us down a path that

caused harm. It is already something we are debunking as a concept.”

       91.     Even Defendant Endo has effectively repudiated the concept of pseudoaddiction.

In finding that “[t]he pseudoaddiction concept has never been empirically validated and in fact has

been abandoned by some of its proponents,” the NY AG, in its 2016 settlement with Endo, reported

that “Endo’s Vice President for Pharmacovigilance and Risk Management testified to [the NY

AG] that he was not aware of any research validating the ‘pseudoaddiction’ concept” and

acknowledged the difficulty in distinguishing “between addiction and ‘pseudoaddiction.’” Thus,

Endo agreed not to “use the term ‘pseudoaddiction’ in any training or marketing” in New York.

       92.     Insurers, doctors and consumers reasonably relied on the Manufacturer Defendants’

misrepresentations. As a result of that reasonable reliance, many doctors prescribed opioids when

they otherwise would not have, and many patients requested and obtained opioids when they

otherwise would not have. Insurers kept Manufacturer Defendants’ opioids in their formularies

and paid more than they were worth.

       93.     In particular, the false representations induced many doctors to increase opioid

dosage based on the belief that patients’ signs of addiction actually reflected “pseudoaddiction.”

In addition, the Manufacturer Defendants’ false representations induced many doctors to continue

prescribing opioids to patients exhibiting signs of addiction even though those doctors should have

discontinued the prescriptions.

       94.     The Manufacturer Defendants knew that their representations described herein

were false and made those representations with intent to defraud. The Manufacturer Defendants




                                                25
              Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 29 of 103



intentionally made their representations described herein to Louisiana citizens, residents, and

businesses.

                 c.      The Manufacturer Defendants misrepresented the signs of addiction and the
                         ease of preventing addiction.

       95.       Third, the Manufacturer Defendants repeatedly misrepresented the signs of

addiction, the appropriate medical response to evidence of patient addiction or dependence, and

the ease of preventing addiction. Specifically, they falsely instructed insurers, doctors, and patients

that addiction risk screening tools, patient contracts, urine drug screens, and similar strategies

allow them reliably to identify and safely to prescribe opioids to patients predisposed to addiction.

The Manufacturer Defendants targeted these misrepresentations at general practitioners and

family doctors who often lack the time and expertise to closely manage higher-risk patients on

opioids. These misrepresentations made these doctors feel more comfortable prescribing opioids

to their patients, made patients more comfortable starting on opioid therapy for chronic pain, and

induced insurers to not question this practice.

       96.       Examples of these deceptive claims include the following:

       •      Endo represented that “[t]aking opioids for pain relief is not addiction” and that
              “[a]ddiction to an opioid would mean that your pain has gone away but you still take
              the medicine regularly when you don’t need it for pain, maybe just to escape from your
              problem.”

       •      In the same publication, Endo suggested that patients use the following test to
              determine whether they are addicted to opioids: “Ask yourself: Would I want to take
              this medicine if my pain went away? If your answer no, you are taking opioids for the
              right reasons—to relieve pain and improve your function. You are not addicted.”

       •      Endo paid for a 2007 supplement in the Journal of Family Practice written by a doctor
              who became a member of Endo’s speakers bureau in 2010. The supplement, entitled
              Pain Management Dilemmas in Primary Care: Use of Opioids, emphasized the
              effectiveness of screening tools, claiming that patients at high risk of addiction could
              safely receive chronic opioid therapy using a “maximally structured approach”
              involving toxicology screens and pill counts.




                                                  26
             Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 30 of 103



       •     Purdue sponsored a November 2011 webinar, Managing Patient’s Opioid Use:
             Balancing the Need and Risk, which claimed that screening tools, urine tests, and
             patient agreements prevent “overuse of prescriptions” and “overdose deaths.”

       •     As recently as 2015, Purdue has represented in scientific conferences that “bad apple”
             patients—and not opioids—are the source of the addiction crisis and that once those
             “bad apples” are identified, doctors can safely prescribe opioids without causing
             addiction.

       •     Detailers for Purdue have touted and continue to tout to doctors in Louisiana the
             reliability and effectiveness of screening or monitoring patients as a tool for managing
             opioid abuse and addiction.

       97.      These representations are false. In fact, a patient can be addicted to opioids while

still experiencing pain. And a person addicted to opioids ordinarily is not in a position to judge

objectively whether he or she would “want to take this medicine if [his or her] pain went away.”

       98.      Moreover, the 2016 CDC Guideline confirms that these statements were

false, misleading, and unsupported at the time they were made. The Guideline notes that there are

no studies assessing the effectiveness of risk mitigation strategies—such as screening tools, patient

contracts, urine drug testing, or pill counts widely believed by doctors to detect and deter abuse—

“for improving outcomes related to overdose, addiction, abuse, or misuse.” As a result, the

Guideline recognizes that available risk screening tools “show insufficient accuracy for

classification of patients as at low or high risk for [opioid] abuse or misuse” and counsels that

doctors “should not overestimate the ability of these tools to rule out risks from long-term opioid

therapy.”

       99.      The Manufacturer Defendants intentionally made the representations described

herein to Louisiana citizens, residents, and businesses.

                d.      The Manufacturer Defendants falsely claimed that opioid dependence can
                        easily be addressed by tapering and that opioid withdrawal is not a
                        problem.




                                                 27
           Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 31 of 103



       100.    Fourth, to minimize the risk and impact of addiction and to make doctors feel more

comfortable starting patients on opioids, the Manufacturer Defendants falsely claimed that opioid

dependence can easily be addressed by tapering and that opioid withdrawal is not a problem, and

failed to disclose the increased difficulty of stopping opioids after long-term use.

       101.    For example, a 2011 non-credit educational program sponsored by Endo, entitled

Persistent Pain in the Older Adult, claimed that withdrawal symptoms can be avoided by tapering

a patient’s opioid dose by 10%-20% for 10 days. Purdue sponsored APF’s A Policymaker’s Guide

to Understanding Pain & Its Management, which claimed that “[s]ymptoms of physical

dependence can often be ameliorated by gradually decreasing the dose of medication during

discontinuation” without mentioning any hardships that might occur. This publication was

available on APF’s website until the organization dissolved in May 2012.

       102.    And detailers for Janssen have minimized the risk of addiction by telling doctors in

Louisiana that their patients would not experience withdrawal if they tried to stop using opioids.

The Manufacturer Defendants deceptively minimized the significant symptoms of opioid

withdrawal—which, as explained in the 2016 CDC Guideline, include drug craving, anxiety,

insomnia, abdominal pain, vomiting, diarrhea, sweating, tremor, tachycardia (rapid heartbeat),

spontaneous abortion and premature labor in pregnant women, and the unmasking of anxiety,

depression, and addiction—and grossly understated the difficulty of tapering, particularly after

long-term opioid use.

       103.    In fact, as the 2016 CDC Guideline recognizes, the duration of opioid use and the

dosage of opioids prescribed should be “limit[ed]” to “minimize the need to taper opioids to

prevent distressing or unpleasant withdrawal symptoms,” because “physical dependence on

opioids is an expected physiologic response in patients exposed to opioids for more than a few




                                                 28
           Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 32 of 103



days.” Moreover, “tapering opioids can be especially challenging after years on high dosages

because of physical and psychological dependence” and there are difficulties associated with

tapering, including the need to carefully identify “a taper slow enough to minimize symptoms and

signs of opioid withdrawal” and to “pause[] and restart[]” tapers depending on the patient’s

response. The CDC also acknowledges the lack of any “high-quality studies comparing the

effectiveness of different tapering protocols for use when opioid dosage is reduced or opioids are

discontinued.”

                 e.     The Manufacturer Defendants falsely claimed that doctors and patients
                        could increase opioid dosages indefinitely without added risk.

       104.      Fifth, the Manufacturer Defendants falsely claimed that doctors and patients could

increase opioid dosages indefinitely without added risk and failed to disclose the greater risks at

higher dosages. The ability to escalate dosages was critical to the Manufacturer Defendants’ efforts

to market and sell opioids for long-term use to treat chronic pain because, absent this

misrepresentation, doctors would have abandoned treatment when patients built up tolerance and

lower dosages ceased to provide pain relief.

       105.      Examples of these deceptive claims include the following:

       •   Actavis’s predecessor created a patient brochure for Kadian in 2007 that stated, “Over
           time, your body may become tolerant of your current dose. You may require a dose
           adjustment to get the right amount of pain relief. This is not addiction.” Upon
           information and belief, based on Actavis’s acquisition of its predecessor’s marketing
           materials along with the rights to Kadian, Actavis continued to use these materials in
           2009 and beyond.

       •   Purdue and Cephalon sponsored APF’s Treatment Options: A Guide for People Living
           with Pain (2007), which claims that some patients “need” a larger dose of an opioid,
           regardless of the dose currently prescribed. The guide stated that opioids have “no
           ceiling dose” and are therefore the most appropriate treatment for severe pain. This
           guide is still available for sale online.

       •   Endo sponsored a website, painknowledge.com, which claimed in 2009 that opioid
           dosages may be increased until “you are on the right dose of medication for your pain.”



                                                 29
           Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 33 of 103



       •   Endo distributed a pamphlet edited by a KOL entitled Understanding Your Pain:
           Taking Oral Opioid Analgesics. In Q&A format, it asked “If I take the opioid now,
           will it work later when I really need it?” The response is, “The dose can be increased.
           . . . You won’t ‘run out’ of pain relief.”

       •   Janssen sponsored a patient education guide entitled Finding Relief: Pain Management
           for Older Adults (2009), which was distributed by its sales force. This guide listed
           dosage limitations as “disadvantages” of other pain medicines but omitted any
           discussion of risks of increased opioid dosages.

       •   Through March 2015, Purdue’s In the Face of Pain website promoted the notion that
           if a patient’s doctor does not prescribe what, in the patient’s view, is a sufficient dosage
           of opioids, he or she should find another doctor who will.

       •   Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain & Its
           Management, which taught that dosage escalations are “sometimes necessary,” even
           unlimited ones, but did not disclose the risks from high opioid dosages. This
           publication is still available online.

       •   Purdue sponsored a CME entitled Overview of Management Options that is still
           available for CME credit. The CME was edited by a KOL and taught that non-steroidal
           anti-inflammatory drugs (“NSAIDs”) and other drugs, but not opioids, are unsafe at
           high dosages.

       •   Purdue presented a 2015 paper at the College on the Problems of Drug Dependence
           challenging the correlation between opioid dosage and overdose.

       106.    These claims conflict with the scientific evidence, as confirmed by the FDA and

CDC. The 2016 CDC Guideline states that the “[b]enefits of high-dose opioids for chronic pain

are not established” while the “risks for serious harms related to opioid therapy increase at higher

opioid dosage.” More specifically, the CDC explains that “there is now an established body of

scientific evidence showing that overdose risk is increased at higher opioid dosages.” The CDC

also states that “there is an increased risk for opioid use disorder, respiratory depression, and death

at higher dosages.” That is why the CDC advises doctors to “avoid increasing dosages” above 90

morphine milligram equivalents per day.

       107.    The 2016 CDC Guideline reinforces earlier findings announced by the FDA. In

2013, the FDA acknowledged “that the available data do suggest a relationship between increasing



                                                  30
           Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 34 of 103



opioid dose and risk of certain adverse events.” For example, the FDA noted that studies “appear

to credibly suggest a positive association between high-dose opioid use and the risk of overdose

and/or overdose mortality.” In fact, a recent study found that 92% of persons who died from an

opioid-related overdose were initially prescribed opioids for chronic pain.

               f.      The Manufacturer Defendants falsely claimed that the abuse-deterrent
                       properties of some of their opioids can prevent and curb addiction and
                       abuse.

       108.    Finally, the Manufacturer Defendants’ deceptive marketing of the so-called abuse-

deterrent properties of some of their opioids has created false impressions that these opioids can

prevent and curb addiction and abuse. Indeed, in a 2014 survey of 1,000 primary care physicians,

nearly half reported that they believed abuse-deterrent formulations are inherently less addictive.

       109.    These abuse-deterrent formulations (“AD” opioids) are harder to crush, chew, or

grind; become gelatinous when combined with a liquid, making them harder to inject; or contain

a counteragent such as naloxone that is activated if the tablets are tampered with.

       110.    Despite this, AD opioids are not “impossible to abuse.” They can be defeated, often

quickly and easily. Moreover, they do not stop oral intake, the most common method of opioid

misuse and abuse, and they do not reduce the rate of misuse and abuse by patients who become

addicted after using opioids long-term as prescribed or who escalate their use by taking more pills

or higher doses.

       111.    As a result of these limitations on AD opioids and the heightened risk of

 misconceptions and the false belief that AD opioids can be prescribed safely, the FDA has

 cautioned that “[a]ny communications from the sponsor companies regarding AD properties

 must be truthful and not misleading (based on a product’s labeling), and supported by sound

 science taking into consideration the totality of the data for the particular drug. Claims for AD




                                                31
            Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 35 of 103



 opioid products that are false, misleading, and/or insufficiently proven do not serve the public

 health.”

       112.    Despite this admonition, the Manufacturer Defendants have made and continue to

make misleading claims about the ability of their so-called abuse-deterrent opioid formulations to

prevent or reduce abuse and addiction and the safety of these formulations.

       113.    For example, Endo has marketed Opana ER as tamper- or crush-resistant and less

prone to misuse and abuse even though: (1) the FDA rejected Endo’s petition to approve Opana

ER as abuse-deterrent in 2012; (2) the FDA warned in a 2013 letter that there was no evidence that

Opana ER “would provide a reduction in oral, intranasal or intravenous abuse”; and (3) Endo’s

own studies, which it failed to disclose, showed that Opana ER could still be ground and chewed.

Endo’s advertisements for the 2012 reformulation of Opana ER misleadingly claimed that it was

designed to be crush resistant, suggesting it was more difficult to abuse. And since 2012, detailers

for Endo have informed Louisiana doctors that Opana ER is harder to abuse, and nurse

practitioners have reported receiving tamper- and crush-resistant messages regarding Opana ER

and demonstrations of Opana ER’s purportedly abuse-deterrent properties.

       114.    In its 2016 settlement with the NY AG, Endo agreed not to make statements in New

York that Opana ER was “designed to be, or is crush resistant.” The NY AG found those statements

false and misleading because there was no difference in the ability to extract the narcotic from

Opana ER. The NY AG also found that Endo failed to disclose its own knowledge of the

crushability of redesigned Opana ER in its marketing to formulary committees and pharmacy

benefit managers.

       115.    Because Opana ER could be “readily prepared for injection” and was linked to

outbreaks of HIV and a serious blood disease, in May 2017, an FDA advisory committee




                                                32
              Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 36 of 103



recommended that Opana ER be withdrawn from the market. The FDA adopted this

recommendation on June 8, 2017 and requested that Endo withdraw Opana ER from the market.

       116.     Likewise, Purdue has engaged and continues to engage in deceptive marketing of

its AD opioids—i.e., reformulated Oxycontin and Hysingla. Before April 2013, Purdue did not

market its opioids based on their abuse-deterrent properties. However, prescribers in Louisiana

report that, beginning in 2013, detailers from Purdue regularly touted the so-called abuse-deterrent

properties of Purdue’s opioid products as a selling point to differentiate those products from their

competitors. Specifically, these detailers: (1) claim that Purdue’s AD opioids prevent tampering

and cannot be crushed or snorted; (2) claim that Purdue’s AD opioids prevent or reduce opioid

misuse, abuse, and diversion; are less likely to yield a euphoric high; and are disfavored by opioid

abusers; (3) claim that Purdue’s AD opioids are “safer” than other opioids; and (4) fail to disclose

that Purdue’s AD opioids do not impact oral misuse and that its abuse-deterrent properties can be

defeated.

       117.     These statements and omissions by Purdue are false and misleading and

conflict with or are inconsistent with the FDA-approved label for Purdue’s AD opioids—which

indicates that abusers do seek them because they can be snorted, that their abuse-deterrent

properties can be defeated, and that they can be abused orally notwithstanding their abuse-deterrent

properties.

       118.     Testimony in litigation against Purdue and other evidence indicates that Purdue

knew and should have known that “reformulated OxyContin is not better at tamper resistance than

the original OxyContin” and is still regularly tampered with and abused. Websites and message

boards used by drug abusers, such as bluelight.org and Reddit, also report a variety of ways to

tamper with OxyContin and Hysingla, including through grinding, microwaving then freezing, or




                                                33
           Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 37 of 103



drinking soda or fruit juice in which the tablet has been dissolved. Even Purdue’s own website

describes a study it conducted that found continued abuse of OxyContin with so-called abuse-

deterrent properties. Finally, there are no studies indicating that Purdue’s AD opioids are safer

than any other opioid products.

       119.    A 2015 study also shows that many opioid addicts are abusing Purdue’s AD opioids

through oral intake or by defeating the abuse-deterrent mechanism. Indeed, one-third of the

patients in the study defeated the abuse-deterrent mechanism and were able to continue inhaling

or injecting the drug. And to the extent that the abuse of Purdue’s AD opioids was reduced, those

addicts simply shifted to other drugs such as heroin.

       120.    In spite of all this, J. David Haddox, the Vice President of Health Policy for Purdue,

falsely claimed in 2016 that the evidence does not show that Purdue’s AD opioids are being abused

in large numbers.

       121.    The 2016 CDC Guideline states that “[n]o studies” support the notion that “abuse-

deterrent technologies [are] a risk mitigation strategy for deterring or preventing abuse,” noting

that the technologies “do not prevent opioid abuse through oral intake, the most common route of

opioid abuse, and can still be abused by nonoral routes.” Tom Frieden, the Director of the CDC,

has further reported that his staff could not find “any evidence showing the updated opioids [abuse

deterrents] actually reduce rates of addiction, overdoses, or death.”

       122.    These false and misleading claims about the abuse-deterrent properties of the

Manufacturer Defendants’ opioids are especially troubling. First, the Manufacturer Defendants are

using these claims in a spurious attempt to rehabilitate their image as responsible opioid

manufacturers. Indeed, several prescribers have reported that Purdue has conveyed that its sale of

AD opioids is “atonement” for its earlier sins even though its true motive was to preserve the




                                                 34
             Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 38 of 103



profits it would have lost when its patent for OxyContin expired. Indeed, Purdue introduced its

first AD opioid days before that patent would have expired and petitioned the FDA to withdraw

its non-AD opioid as unsafe in an effort to prevent generic competition. Second, these claims have

falsely assuaged doctors’ concerns about the toll caused by the explosion in opioid prescriptions

and use and encouraged doctors to prescribe AD opioids under the mistaken belief that these

opioids are safer, even though they are not. Finally, these claims are causing doctors to prescribe

more AD opioids, which are far more expensive than other opioid products even though they

provide little or no additional benefit.

        123.    These numerous, longstanding misrepresentations of the risks of long-term opioid

use spread by the Manufacturer Defendants successfully convinced doctors and patients

to discount those risks, and convinced insurers to continue paying, and overpaying, for AD

formulations.

        2.      The Manufacturer Defendants Falsely Overstated the Positive Long-Term
                Outcomes of Opioids in Cases of Chronic Pain.

        124.    A doctor’s decision to prescribe any treatment—including opioids—always

depends on the balancing of the risks posed by the treatment against the likely benefits from the

treatment. As described above, the Manufacturer Defendants repeatedly misrepresented the risks

associated with opioids to persuade insurers, doctors, and consumers that opioids pose only minor

risks that can be easily screened for, recognized, and avoided.

        125.    The Manufacturer Defendants also misrepresented the other side of the balance,

falsely asserting that opioids produce positive long-term outcomes in cases of chronic pain.

        126.    As the 2016 CDC Guideline makes clear, there is “insufficient evidence to

determine the long-term benefits of opioid therapy for chronic pain.” In fact, the CDC found that

“[n]o evidence shows a long-term benefit of opioids in pain and function versus no opioids for



                                                35
             Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 39 of 103



chronic pain with outcomes examined at least 1 year later (with most placebo-controlled

randomized trials ≤ 6 weeks in duration)” and that other treatments were more or equally beneficial

and less harmful than long-term opioid use. The FDA also has recognized the lack of evidence to

support long-term opioid use. In 2013, the FDA stated that it was “not aware of adequate and well-

controlled studies of opioids use longer than 12 weeks.” Despite this, the Manufacturer Defendants

falsely and misleadingly touted the benefits of long-term opioid use, which they suggested were

supported by scientific evidence.

       127.      For example, the Manufacturer Defendants falsely claimed that long-term opioid

use improved patients’ function and quality of life. Examples of these deceptive claims include

the following:

         •    Actavis distributed an advertisement that claimed that the use of Kadian to treat
              chronic pain would allow patients to return to work, relieve “stress on [their] body
              and [their] mental health,” and help patients enjoy their lives.

         •    Endo distributed advertisements that claimed that the use of Opana ER for chronic
              pain would allow patients to perform demanding tasks, like construction work or
              work as a chef, and portrayed seemingly healthy, unimpaired subjects.

         •    Janssen sponsored and edited a patient education guide entitled Finding Relief: Pain
              Management for Older Adults (2009), which states as “a fact” that “opioids may make
              it easier for people to live normally.” The guide lists expected functional
              improvements from opioid use, including sleeping through the night, returning to
              work, recreation, sex, walking, and climbing stairs and states that “[u]sed properly,
              opioid medications can make it possible for people with chronic pain to ‘return to
              normal.’”

         •    Purdue ran a series of advertisements for OxyContin in 2012 in medical journals
              entitled “Pain vignettes,” which were case studies featuring patients with pain
              conditions persisting over several months and recommending OxyContin for them.
              The ads implied that OxyContin improves patients’ function.

         •    Responsible Opioid Prescribing (2007), sponsored and distributed by Endo and
              Purdue, taught that relief of pain by opioids, by itself, improved patients’ function.
              The book remains for sale online.

         •    Purdue and Cephalon sponsored APF’s Treatment Options: A Guide for People
              Living with Pain (2007), which counseled patients that opioids “give [pain patients]


                                                 36
             Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 40 of 103



              a quality of life [they] deserve.” The guide was available online until APF shut its
              doors in May 2012.

         •    Endo’s NIPC website painknowledge.com claimed in 2009 that with opioids, “your
              level of function should improve; you may find you are now able to participate in
              activities of daily living, such as work and hobbies, that you were not able to enjoy
              when your pain was worse.” Elsewhere, the website touted improved quality of life
              (as well as “improved function”) as benefits of opioid therapy. The grant request that
              Endo approved for this project specifically indicated NIPC’s intent to make
              misleading claims about function, and Endo closely tracked visits to the site.

         •    Endo was the sole sponsor, through NIPC, of a series of non-credit educational
              programs titled Persistent Pain in the Older Patient, which claimed that chronic
              opioid therapy has been “shown to reduce pain and improve depressive symptoms
              and cognitive functioning.” The CME was disseminated via webcast.

         •    Janssen sponsored, funded, and edited a website, Let’s Talk Pain, in 2009, which
              featured an interview edited by Janssen claiming that opioids allowed a patient to
              “continue to function.” This video is still available today on YouTube.

         •    Purdue sponsored the development and distribution of APF’s A Policymaker’s Guide
              to Understanding Pain & Its Management, which claimed that “multiple clinical
              studies” have shown that opioids are effective in improving daily function,
              psychological health, and health-related quality of life for chronic pain patients.” The
              Policymaker’s Guide was originally published in 2011 and is still available online
              today.

         •    In a 2015 video on Forbes.com discussing the introduction of Hysingla ER, Purdue’s
              Vice President of Health Policy, J. David Haddox, talked about the importance of
              opioids, including Purdue’s opioids, to chronic pain patients’ “quality of life,” and
              complained that CDC statistics do not take into account that patients could be driven
              to suicide without pain relief.

         •    Since at least May 21, 2011, Purdue’s, Endo’s, and Janssen’s sales representatives
              have conveyed to prescribers in Louisiana the message that opioids will improve
              patient function.

       128.    The scientific literature does not support these claims. The FDA and other federal

agencies have made this clear for years. For example, the 2016 CDC Guideline concluded that

“there is no good evidence that opioids improve pain or function with long-term use, and . . .

complete relief of pain is unlikely.” In addition, the CDC stated that “[n]o evidence shows a long-

term benefit of opioids in pain and function versus no opioids for chronic pain with outcomes



                                                 37
           Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 41 of 103



examined at least 1 year later . . . .” “Although opioids can reduce pain during short-term use, the

clinical evidence review found insufficient evidence to determine whether pain relief is sustained

and whether function or quality of life improves with long-term opioid therapy.” “[E]vidence is

limited or insufficient for improved pain or function with long-term use of opioids for several

chronic pain conditions for which opioids are commonly prescribed, such as low back pain,

headache, and fibromyalgia.”

       129.    The CDC also noted that the risks of addiction and death “can cause distress and

inability to fulfill major role obligations.” As a matter of common sense (and medical evidence),

drugs that can kill patients or commit them to a life of addiction or recovery do not improve their

function and quality of life.

       130.    The 2016 CDC Guideline was not the first time a federal agency repudiated

Defendants’ claim that opioids improved function and quality of life. In 2010, the FDA warned

Actavis, in response to its advertising, that “[w]e are not aware of substantial evidence or

substantial clinical experience demonstrating that the magnitude of the effect of the drug [Kadian]

has in alleviating pain, taken together with any drug-related side effects patients may experience .

. . results in any overall positive impact on a patient’s work, physical and mental functioning, daily

activities, or enjoyment of life.”

       131.    In 2008, the FDA sent a warning letter to an opioid manufacturer, making clear

“that [the claim that] patients who are treated with the drug experience an improvement in their

overall function, social function, and ability to perform daily activities . . . has not been

demonstrated by substantial evidence or substantial clinical experience.”

       132.    In addition, Purdue has misleadingly promoted OxyContin as being unique among

opioids in providing 12 continuous hours of pain relief with one dose. In fact, OxyContin does not




                                                 38
           Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 42 of 103



last for 12 hours—a fact that Purdue has known at all times relevant to this action. According to

Purdue’s own research, OxyContin wears off in under six hours in one quarter of patients and in

under 10 hours in more than half. This is because OxyContin tablets release approximately 40%

of their active medicine immediately, after which release tapers. This triggers a powerful initial

response, but provides little or no pain relief at the end of the dosing period, when less medicine

is released. This phenomenon is known as “end of dose” failure, and the FDA found in 2008 that

a “substantial number” of chronic pain patients taking OxyContin experience it. This not only

renders Purdue’s promise of 12 hours of relief false and misleading, it also makes OxyContin more

dangerous because the declining pain relief patients experience toward the end of each dosing

period drives them to take more OxyContin before the next dosing period begins, quickly

increasing the amount of the drug they are taking and spurring growing dependence.

       133.    Purdue’s competitors were aware of this problem. For example, Endo ran

advertisements for Opana ER referring to “real” 12-hour dosing. Nevertheless, Purdue falsely

promoted OxyContin as if it were effective for a full 12 hours. Indeed, Purdue’s sales

representatives were instructed to tell doctors that OxyContin lasts a full 12 hours. And if a doctor

suggested that OxyContin does not last 12 hours, these sales representatives, at Purdue’s

instruction, recommended increasing the dose, rather than the frequency of use. Purdue gave its

sales representatives these instructions to prevent doctors from switching to a different drug and

to address the unwillingness of insurers to pay for more frequent use of OxyContin.

       134.    The Manufacturer Defendants’ branded ads also deceptively portrayed the benefits

of opioids for chronic pain. For example, Endo has distributed and made available on its website

opana.com a pamphlet promoting Opana ER with photographs depicting patients with physically

demanding jobs like construction worker and chef, misleadingly implying that the drug would




                                                 39
              Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 43 of 103



provide long-term pain relief and functional improvement. Purdue also ran a series of ads, called

“Pain vignettes,” for OxyContin in 2012 in medical journals. These ads featured chronic pain

patients and recommended OxyContin for each. One ad described a “54-year-old writer with

osteoarthritis of the hands” and implied that OxyContin would help the writer work more

effectively. Endo and Purdue agreed in late 2015 and 2016 to halt these misleading representations

in New York, but they may continue to disseminate them in Louisiana.

        135.    The Manufacturer Defendants also repeatedly made these representations in

writing. For example, in the APF publication Exit Wounds, Defendants described opioids as “the

‘gold standard’ of pain medications” and claimed that, if taken properly, opioids “increase a

person’s level of functioning.”

        136.    These representations are false. Medical research does not support the conclusion

that opioids increase positive long-term outcomes in cases of chronic pain.

        137.    The Manufacturer Defendants knew that the representations described above were

false, and they made those representations with intent to defraud. The Manufacturer Defendants

intentionally made the representations described herein to Louisiana citizens, residents, and

businesses.

        3.      The Manufacturer Defendants Falsely Represented the Relative Risks Associated
                with Non-Opioid Pain-Relief and Pain-Treatment Strategies.

        138.    In addition to their misrepresentations regarding opioids, the Manufacturer

Defendants also falsely and misleadingly emphasized or exaggerated the risks of competing

products like NSAIDs, so that doctors and patients would favor opioids for treatment of chronic

pain.

        139.    For example, the Manufacturer Defendants overstated the number of deaths from

NSAIDs and prominently featured the risks of NSAIDs, while minimizing or failing to mention



                                               40
           Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 44 of 103



the serious risks of opioids. Once again, these misrepresentations contravene pronouncements and

guidance from the FDA and CDC based on the scientific evidence. Indeed, the FDA changed the

labels for ER/LA opioids in 2013 and IR opioids in 2016 to state that opioids should only be used

as a last resort “in patients for which alternative treatment options” like non-opioid drugs “are

inadequate.” And the 2016 CDC Guideline states that NSAIDs, not opioids, should be the first-

line treatment for chronic pain, particularly arthritis and lower back pain.

       140.    The CDC has emphasized that non-opioid therapies are the “preferred” approach

for treating chronic pain. Non-drug alternative treatments for chronic pain include a variety of

treatments, including but not limited to cognitive behavioral therapy; exercise therapy; changes in

diet or nutrition; and chiropractic and massage treatment. In addition, pharmaceutical alternatives

to opioids include over-the-counter analgesics; NSAIDs; non-opioid prescription analgesics; and

other drugs. The CDC has concluded that extensive research shows that these non-opioid treatment

options offer greater benefits than long-term opioid treatment for chronic pain.

       141.    The Manufacturer Defendants recognized that the availability of these alternatives

would reduce the demand for their opioid products. To reduce the comparative demand for these

alternatives to opioids, the Manufacturer Defendants misrepresented both the risks and benefits

associated with many alternative treatment options.

       142.    The Manufacturer Defendants repeatedly made these representations in writing. For

example, in the APF publication Exit Wounds, the Manufacturer Defendants represented that if

NSAIDs are taken in high doses, they can have “life threatening” effects. But the Manufacturer

Defendants intentionally omitted the material fact that opioids pose severe risks—including

significant risks of overdose and death—at high doses. In the same publication, the Manufacturer




                                                 41
           Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 45 of 103



Defendants represented that acetaminophen poses significant health risks in large doses, but they

intentionally omitted the material fact that opioids also pose severe risks at high doses.

       143.    In the APF publication Treatment Options: A Guide for People Living with Pain,

the Manufacturer Defendants represented that “NSAIDs can cause life-threatening side effects in

some persons” and that “[t]here are 10,000 to 20,000 deaths each year because of the side effects

of this class of medicines.” But the Manufacturer Defendants intentionally omitted the material

fact that opioids similarly pose severe and life-threatening effects and that comparable numbers of

people die each year from opioid use. Indeed, one study found that since 1999, approximately

183,000 people died in the United States from opioid-related overdoses—that is, a little more than

10,000 per year.

       144.    In these and other similar representations, the Manufacturer Defendants repeatedly

emphasized the risks associated with alternative pain treatments without disclosing similar—and

often much more severe—risks associated with opioids. In reality, opioids pose more severe risks

than do nearly all other pain-treatment options. One study found that the risk of death from out-

of-hospital use of opioids was almost twice as likely to result in death than the use of alternatives

like analgesic anticonvulsants.

       145.    These    intentional    omissions      rendered   the   Manufacturer     Defendants’

representations false, misleading, deceptive, and fraudulent. Both doctors and consumers

reasonably relied on these misrepresentations. And as a result of that reasonable reliance, many

doctors prescribed opioids when they otherwise would not have, many patients requested and

obtained opioids when they otherwise would not have, and insurers continued to pay for opioids

when they would not have.




                                                 42
              Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 46 of 103



        146.    In particular, the Manufacturer Defendants’ misrepresentations led many doctors

to prescribe opioids when they otherwise would have prescribed or recommended non-opioid

alternative treatments, and insurers covered opioids when they would have established policies

that favored other pain treatment. And their misrepresentations led many consumers to request

and/or take opioids when they otherwise would have requested and/or taken non-opioid

alternatives.

        147.    The Manufacturer Defendants knew that the representations described herein were

false, and they made those representations with intent to defraud. The Manufacturer Defendants

intentionally made the representations described herein to Louisiana citizens, residents, and

businesses.

D.      The Manufacturer Defendants Engaged in Other Unlawful and Unfair Misconduct.

        148.    In addition to the misrepresentations described above, the Manufacturer Defendants

engaged in other misconduct, including failing to recognize or to act on knowledge that their

opioids were being diverted, and targeting susceptible prescribers and vulnerable patient

populations.

        1.      The Manufacturer Defendants Failed to Act on Their Knowledge of the Diversion
                of Their Opioid Drugs.

        149.    The Manufacturer Defendants are able to track the distribution and prescription of

their opioids, but failed to act on suspicious prescriptions. To the contrary, they continued to

provide incentives for doctors to prescribe their opioids. For example, Purdue, through its sales

representatives, pressed doctors to prescribe its opioids in order to be rewarded with talks paid by

Purdue. One doctor reported that a Purdue sales representative told her that she would no longer

be asked to give paid talks unless she increased her prescribing of Purdue’s drugs. Another doctor

confirmed that, while on Purdue’s speakers’ bureau, he was not asked to give many paid talks




                                                43
           Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 47 of 103



because he did not commonly prescribe Butrans, and doctors do not “get talks” if they do not

prescribe the drug.

       150.    Although the DEA has repeatedly informed Purdue about its legal “obligation to

design and operate a system to disclose . . . suspicious orders of controlled substances” and to

inform the DEA “of suspicious orders when discovered,” Purdue unlawfully and unfairly failed to

report or address illicit and unlawful prescribing of its drugs, despite knowing about it for years.

See 21 C.F.R. § 1301.74(b); 21 U.S.C. § 823(e).

       151.    For more than a decade, Purdue has been able to track the distribution and

prescribing of its opioids down to the retail and prescriber levels. Through its extensive network

of sales representatives, Purdue had knowledge of the prescribing practices of thousands of doctors

in Louisiana and could identify doctors who displayed red flags for diversion such as those whose

waiting rooms were overcrowded, whose parking lots had numerous out-of-state vehicles, and

whose patients seemed young and healthy or homeless. Using this information, Purdue has

maintained a database since 2002 of doctors suspected of inappropriately prescribing its drugs.

Rather than report these doctors to state medical boards or law enforcement authorities (as Purdue

is legally obligated to do) or cease marketing to them, Purdue used the list to demonstrate the high

rate of diversion of OxyContin—the same OxyContin that Purdue had promoted as less

addictive—in order to persuade the FDA to bar the manufacture and sale of generic copies of the

drug based on its assertion that the drug was too likely to be abused.

       152.    In an interview with the Los Angeles Times, Purdue’s senior compliance officer

acknowledged that in five years of investigating suspicious pharmacies, Purdue failed to take

action, even where Purdue employees personally witnessed the diversion of its drugs. The same

was true of prescribers—despite its knowledge of illegal prescribing, Purdue did not report until




                                                44
           Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 48 of 103



years after law enforcement shut down a Los Angeles clinic that prescribed more than 1.1 million

OxyContin tablets and that Purdue’s district manager described internally as “an organized drug

ring.” In doing so, Purdue protected its own profits at the expense of public health and safety.

       153.    In 2016, the NY AG found that, between January 1, 2008 and March 7, 2015,

Purdue’s sales representatives, at various times, failed to timely report suspicious prescribing and

continued to detail those prescribers even after they were placed on a “no-call” list.

       154.    As Dr. Mitchell Katz, director of the Los Angeles County Department of

Health Services, said in a Los Angeles Times article, “[a]ny drug company that has information

about physicians potentially engaged in illegal prescribing or prescribing that is endangering

people’s lives has a responsibility to report it.” The NY AG’s settlement with Purdue specifically

cited the company for failing to adequately address suspicious prescribing. Yet, on information

and belief, Purdue continues to profit from the prescriptions of such prolific prescribers.

       155.    Like Purdue, Endo has been cited for its failure to set up an effective system for

identifying and reporting suspicious prescribing. In its settlement agreement with Endo, the NY

AG found that Endo failed to require sales representatives to report signs of abuse, diversion, and

inappropriate prescribing; paid bonuses to sales representatives for detailing prescribers who were

subsequently arrested or convicted for illegal prescribing; and failed to prevent sales

representatives from visiting prescribers whose suspicious conduct had caused them to be placed

on a no-call list. The NY AG also found that, in certain cases where Endo’s sales representatives

detailed prescribers who were convicted of illegal prescribing of opioids, those representatives

could have recognized signs of diversion and reported those prescribers but failed to do so.




                                                 45
            Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 49 of 103




       2.      The Manufacturer Defendants Specifically Targeted Susceptible Prescribers and
               Vulnerable Patient Populations.

       156.    As a part of their deceptive marketing scheme, the Manufacturer Defendants

identified and targeted susceptible prescribers and vulnerable patient populations in the United

States, including Louisiana. For example, they focused their deceptive marketing on primary care

doctors, who were more likely to treat chronic pain patients and prescribe them drugs, but were

less likely to be schooled in treating pain and the risks and benefits of opioids, and therefore more

likely to trust the Manufacturer Defendants’ misrepresentations.

       157.    The Manufacturer Defendants also targeted vulnerable patient populations like the

elderly and veterans, who tend to suffer from chronic pain. They targeted these vulnerable patients

even though the risks of long-term opioid use were significantly greater for them. The 2016 CDC

Guideline observed that existing evidence showed that elderly patients taking opioids suffer from

elevated fall and fracture risks, greater risk of hospitalization, and increased vulnerability

to adverse drug effects and interactions. The Guideline therefore concluded that there are “special

risks of long-term opioid use for elderly patients” and recommended that doctors use “additional

caution and increased monitoring” to minimize the risks of opioid use in elderly patients.

       158.    Similarly, the Manufacturer Defendants specifically targeted veterans, launching

APF’s “Military/Veterans Pain Initiative” focused entirely on pushing opioids to veterans and

members of the military, who are more likely to use anti-anxiety drugs (benzodiazepines) for post-

traumatic stress disorder, which interact dangerously with opioids. The Manufacturer Defendants

also created publications containing misrepresentations regarding opioids that were specifically

tailored to veterans, such as the APF publication Exit Wounds.




                                                 46
            Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 50 of 103



       3.      The Manufacturer Defendants Fraudulently Concealed Their Misconduct.

       159.    The Manufacturer Defendants made, promoted, and profited from their

misrepresentations about the risks and benefits of opioids for chronic pain even though they knew

that their misrepresentations were false and misleading. As described above, the medical

community well-understood that opioids are highly addictive and dangerous. The Manufacturer

Defendants had access to scientific studies, detailed prescription data, and reports of adverse

events, including reports of addiction, hospitalization, and deaths—all of which made clear the

harms from long-term opioid use and that patients have been suffering from addiction, overdose,

and death in alarming numbers. More recently, the FDA and CDC have issued pronouncements

based on the medical evidence that conclusively expose the falsity of the Manufacturer

Defendants’ misrepresentations, and Endo and Purdue have recently entered agreements with the

NY AG.

       160.    The Manufacturer Defendants concealed their deceptive marketing including by

disguising their role in the deceptive marketing of chronic opioid therapy by conspiring with Front

Groups and KOLs. The Manufacturer Defendants purposefully hid behind the apparent objectivity

of these third parties, who lent credibility to their false and misleading statements about the risks

and benefits of long-term opioid use for chronic pain.

       161.    The Manufacturer Defendants also hid their active role in shaping and approving

the content of information and materials disseminated by these third parties. The Manufacturer

Defendants exerted considerable influence on these promotional and “educational” materials in

private emails, correspondence, and meetings with KOLs, Front Groups, and public relations

companies. For example, painknowledge.org, which is run by the NIPC, did not disclose Endo’s

involvement. Other Manufacturer Defendants, such as Purdue and Janssen, ran similar websites

that masked their own roles.


                                                 47
            Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 51 of 103



       162.    In addition, the Manufacturer Defendants distorted or omitted material facts in their

promotional materials and influenced the scientific literature to create the false appearance that

these materials were accurate, truthful, and supported by objective evidence when they were not.

The Manufacturer Defendants mischaracterized the meaning or import of studies they cited and

offered them as evidence for propositions the studies did not support. Medical professionals and

patients relied on this misinformation.

       163.    In short, the Manufacturer Defendants successfully conspired to conceal from the

medical community, patients, and health care payers material facts that would have aroused

suspicion of the claims set forth herein. Plaintiffs did not know of the existence or scope of the

Manufacturer Defendants’ industry-wide fraud until recently, when allegations of their

wrongdoing became widespread, nor could he have acquired such knowledge earlier through the

exercise of reasonable diligence.

       4.      Defendant Insys Engaged in Conduct so Fraudulent That Its Former Executives
               Have Been Indicted.

       164.    In late 2016, several former Insys executives—including its former CEO and

president, former vice president of sales, former national director of sales, and former vice

president of managed markets—were arrested and indicted for conspiring to bribe practitioners in

order to get them to prescribe Subsys. In exchange for bribes and kickbacks, the practitioners wrote

illegitimate Subsys prescriptions for patients.

       165.    The indictment alleged that the former executives conspired to mislead and defraud

health insurance providers. Specifically, the former executives established a “reimbursement unit”

dedicated to obtaining prior authorization for Subsys prescriptions. Insys’ reimbursement unit

employees were told to inform agents of insurers and pharmacy benefit managers that they were




                                                  48
              Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 52 of 103



calling “from” or that they were “with” the doctor’s office, or that they were calling “on behalf of”

the doctor.

       166.     The indictment details a coordinated, centralized scheme by Insys to illegally drive

profits. The company defrauded insurers from a call center at corporate headquarters where Insys

employees, acting at the direction of Insys’ former CEO and vice president of managed markets,

disguised their identity and the location of their employer, and lied about patient diagnoses, the

type of pain being treated and the patient’s course of treatment with other medication.

E.     The Manufacturer Defendants’ Misinformation Campaign Resulted in Dramatic
       Increases in Opioid Use, Windfall Profits, and a Public-Health Crisis.

       167.     The Manufacturer Defendants’ misrepresentations deceived and continue to

deceive insurers, doctors, and patients in Louisiana about the risks and benefits of long-term opioid

use. Studies show that many doctors and patients are not aware of or do not understand these risks

and benefits. Patients often report that they were not warned they might become addicted to opioids

prescribed to them. A 2015 survey of more than 1,000 opioid patients found that 4 out of 10 were

not told that opioids are potentially addictive. Many Louisiana residents in treatment for opioid

addiction confirm that they were never told that they might become addicted to opioids when they

started taking them, or that they could easily stop using opioids or that the opioids they were

prescribed were less addictive than alternatives.

       168.     The Manufacturer Defendants knew and should have known that their

misrepresentations about the risks and benefits of long-term opioid use were false and misleading

when they made them.

       169.     The Manufacturer Defendants’ deceptive marketing scheme and their unlawful and

unfair business practices caused and continue to cause doctors in Louisiana to prescribe opioids

for chronic pain conditions such as back pain, headaches, arthritis, and fibromyalgia. Absent the



                                                 49
              Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 53 of 103



Manufacturer Defendants’ deceptive marketing scheme and their unlawful and unfair business

practices, these doctors would not have prescribed as many opioids to as many patients, and there

would not have been as many opioids available for misuse and abuse or as much demand for those

opioids.

           170.   The Manufacturer Defendants’ deceptive marketing scheme and their unlawful and

unfair business practices also caused and continue to cause patients in Louisiana to purchase and

use opioids for their chronic pain believing they are safe and effective. Absent their deceptive

marketing scheme, fewer patients would be using opioids long-term to treat chronic pain, and those

patients using opioids would be using less of them.

           171.   The Manufacturer Defendants’ deceptive marketing scheme and their unlawful and

unfair business practices have caused and continue to cause the prescribing and use of opioids to

explode in Louisiana. Opioids are the most common means of treatment for chronic pain; 20% of

office visits now include the prescription of an opioid; and 4 million Americans per year are

prescribed a long-acting opioid. This surge in opioid use was not fueled by any scientific

developments demonstrating that opioids were safe and effective for previously unaccepted uses.

Instead, it was fueled by the Manufacturer Defendants’ desire to sell more drugs to reap greater

profits.

           172.   In Louisiana, the Manufacturer Defendants’ deceptive marketing of the abuse-

deterrent properties of their opioids has been particularly effective during the past few years. One

survey reports that pain specialists were more likely to recognize that OxyContin had abuse-

deterrent properties and to prescribe OxyContin specifically because of those properties. Further,

prescribers who knew of OxyContin’s abuse-deterrent properties were using more of it than those

who did not know it was an AD opioid. Although sales of AD opioids still represent only a small




                                                50
           Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 54 of 103



fraction of opioids sold (less than 5% of all opioids sold in 2015), they represent a disproportionate

share of opioid sales revenue ($2.4 billion or approximately 25% in opioid sales revenue in 2015).

       173.      The dramatic increase in opioid prescriptions and use corresponds with the dramatic

increase in the Manufacturer Defendants’ spending on their deceptive marketing scheme. Their

spending on opioid marketing totaled approximately $91 million in 2000. By 2011, that spending

had tripled to $288 million.

       174.      The Manufacturer Defendants’ deceptive marketing scheme worked, causing

doctors to write an escalating number of opioid prescriptions.             That in turn caused a

correspondingly dramatic increase in opioid addiction, overdose, and death throughout the United

States and Louisiana.

       175.      According to the CDC, between 1999 and 2014, sales of opioids nearly quadrupled.

In 2012 alone, approximately 259 million opioid prescriptions were written in the United States.

For context, the adult population of the United States is approximately 250 million. Thus, there

may be nearly ten million more opioid prescriptions written each year than there are adults in the

United States.

       176.      Countless individuals have become addicted to opioids as a result of the use

of opioids for chronic-pain treatment, often with tragic results. In 2012, more than two million

Americans were abusing or dependent on opioids. Since 1999, approximately 183,000 Americans

died from opioid-related overdoses, and tens of thousands of those overdose deaths occurred in

Louisiana. In 2014, more than 60% of drug-overdose deaths nationally involved opioids, and

Louisiana’s death rate from opioids is up a staggering 48% from 2015 to 2016. More than 62,000

Americans are believed to have fatally overdosed from opioids in 2017 alone.




                                                 51
           Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 55 of 103



       177.    Representing the NIH’s National Institute of Drug Abuse in hearings before the

Senate Caucus on International Narcotics Control in May 2014, Dr. Nora Volkow explained that

“aggressive marketing by pharmaceutical companies” is “likely to have contributed to the severity

of the current prescription drug abuse problem.”

       178.    In August 2016, U.S. Surgeon General Vivek Murthy published an open letter to

be sent to physicians nationwide, enlisting their help in combating this “urgent health crisis” and

linking that crisis to deceptive marketing. He wrote that the push to aggressively treat pain, and

the “devastating” results that followed, had “coincided with heavy marketing to doctors . . . .

[m]any of [whom] were even taught—incorrectly—that opioids are not addictive when prescribed

for legitimate pain.”

       179.    Not surprisingly, scientific evidence confirms a strong correlation between opioid

prescriptions and opioid abuse. In a 2016 report, the CDC explained that “[o]pioid pain reliever

prescribing has quadrupled since 1999 and has increased in parallel with [opioid] overdoses.”

Patients receiving prescription opioids for chronic pain account for the majority of overdoses. For

these reasons, the CDC concluded that efforts to rein in the prescribing of opioids for chronic pain

are critical “to reverse the epidemic of opioid drug overdose deaths and prevent opioid-related

morbidity.”

       180.    Contrary to the Manufacturer Defendants’ misrepresentations, most opioid

addiction begins with legitimately prescribed opioids. In 2011, 71% of people who abused

prescription opioids got them through friends or relatives, not from pill mills, drug dealers, or the

internet. Numerous doctors and substance abuse counselors in Louisiana note that many of their

patients who misuse or abuse opioids started with legitimate prescriptions, confirming the

important role that doctors’ prescribing habits have played in the opioid epidemic.




                                                 52
           Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 56 of 103



       181.      The opioid epidemic has a terrible human cost. In 2016, opioids were responsible

for 794 overdose deaths in Louisiana.

       182.      These deaths represent the tip of the iceberg. According to 2009 data, for every

overdose death that year, there were nine abuse treatment admissions, 30 emergency department

visits for opioid abuse or misuse, 118 people with abuse or addiction problems, and 795 non-

medical users. And as recently reported, in Louisiana, the death rate from opioid abuse is up almost

50% year over year.

       183.      The overprescribing of opioids for chronic pain caused by the Manufacturer

Defendants’ deceptive marketing scheme has also resulted in a dramatic rise in the number of

infants in Louisiana who are born addicted to opioids due to prenatal exposure and suffer from

neonatal abstinence syndrome. These infants face painful withdrawal and may suffer long-term

neurologic and cognitive impacts.

       184.      The Manufacturer Defendants’ creation, through false and misleading advertising

and other unlawful and unfair conduct, of a virtually limitless opioid market has significantly

harmed communities in Louisiana. The Manufacturer Defendants’ success in extending the market

for opioids to new patients and chronic pain conditions has created an abundance of drugs available

for non-medical and criminal use and fueled a new wave of addiction and abuse. It has been

estimated that 60% of the opioids that are abused come, directly or indirectly, through doctors’

prescriptions.

       185.      The rise in opioid addiction caused by the Manufacturer Defendants’ deceptive

marketing scheme has also resulted in an explosion in heroin use. Almost 80% of those who used

heroin in the past year previously abused prescription opioids.




                                                53
           Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 57 of 103



       186.    Many patients who become addicted to opioids will lose their jobs. Some will

lose their homes and their families. Some will get treatment and fewer will successfully complete

it; many of those patients will relapse, returning to opioids or some other drug. Of those who

continue to take opioids, some will overdose—some fatally, some not. Others will die prematurely

from related causes—falling or getting into traffic accidents due to opioid-induced somnolence;

dying in their sleep from opioid-induced respiratory depression; suffering assaults while engaging

in illicit drug transactions; or dying from opioid-induced heart or neurological disease.

       187.    Even when opioid users do not die from an overdose, they often require significant

healthcare interventions. For example, in 2015, opioid use resulted in more than 30,000

hospitalizations and emergency-room visits. This represents a nearly 200% increase over the same

figure from 2005.

       188.    Each year, opioid abuse imposes approximately $55 billion in health and

social costs across the country, and it also imposes approximately $20 billion in costs for

emergency and inpatient care.

       189.    Opioid abuse has also resulted in substantial additional social and economic costs

that have destroyed countless Louisiana families and ravaged communities across the State.

       190.    The harms of opioid addiction and abuse have taken a particularly serious toll

on older citizens. According to the AARP, the opioid-related hospitalization rate of Americans

over the age of 65 has increased fivefold over the past two decades.

       191.    Absent the Manufacturer Defendants’ deceptive marketing scheme and their

unlawful and unfair business practices, the public health crisis caused by opioid misuse, abuse,

and addiction in Louisiana would have been averted or much less severe.




                                                54
            Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 58 of 103



       192.    While the use of opioids has taken an enormous toll on the State of Louisiana and

its residents, Defendants have realized blockbuster profits. In 2014 alone, opioids generated $11

billion in revenue for drug companies like the Manufacturer Defendants. As of 2016, Purdue had

earned as much as $31 billion from its promotion of OxyContin. Indeed, financial information

indicates that each Defendant experienced a material increase in sales, revenue, and profits from

the false and misleading advertising and other unlawful and unfair conduct described above.

F.     The Distributor Defendants Engaged in Unlawful and Unfair Misconduct.

       193.    In addition to the misrepresentations by the Manufacturer Defendants described

above, the Distributor Defendants engaged in misconduct, including their knowing and reckless

failure to prevent the rampant diversion of opioids.

       1.      The Distributor Defendants Had a Duty to Exercise Reasonable Care in Distributing
               Opioid Drugs.

       194.    The Distributor Defendants have duties under Louisiana common law—as well as

federal laws—to exercise reasonable care and not to create a foreseeable risk of harm to others.

       195.    The Distributor Defendants also are required to comply with the Controlled

Substances Act (“CSA”), 21 U.S.C. § 801 et seq. and its implementing regulations, which govern

the distribution and dispensing of controlled substances. Among other reasons, Congress passed

the CSA to protect against “the widespread diversion of [controlled substances] out of legitimate

channels into the illegal market.” H.R. Rep. No. 91-1444, 1970 U.S.C.C.A.N. at 4566, 4572.

       196.    The CSA regulates the distribution of drugs from the manufacturing level through

delivery to the patient. Opioid distributors are required to maintain effective controls against opioid

diversion. They are also required to create and employ a system to identify and report suspicious

orders of controlled substances to law enforcement authorities. Suspicious orders include orders

of unusual size or frequency, or otherwise deviating substantially from normal patterns. To comply




                                                  55
           Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 59 of 103



with these requirements, distributors must know their customers, report suspicious orders, conduct

due diligence, and terminate orders if there are indications of diversion.

       197.    To prevent unauthorized users from obtaining opioids, the CSA created a

distribution monitoring system for controlled substances based on the registration and tracking

requirements imposed on distributors of controlled substances. The DEA’s Automation of Reports

and Consolidation Orders System (“ARCOS”) is an automated drug reporting system that monitors

the flow of Schedule II controlled substances from their point of manufacture through commercial

distribution channels to point of sale. ARCOS accumulates data on distributors’

acquisition/distribution transactions, which are then summarized into reports used by the DEA to

identify any diversion of controlled substances into illicit channels of distribution. Everyone

registered to distribute ARCOS reportable controlled substances is supposed to report acquisition

and distribution transactions to the DEA.

       198.    Acquisition and distribution transaction reports provide data on each acquisition to

inventory, identifying whether it is, for example, by purchase, transfer, or return from a customer,

and each reduction from inventory, identifying whether it is, for example, by sale, transfer, theft,

destruction, or seizure by government agencies. See 21 U.S.C. § 827(d)(l); 21 C.F.R. §§

1304.33(e), (d). Inventory that has been lost or stolen is also reported separately to the DEA within

one business day of discovery.

       199.    In addition to filing acquisition and distribution transaction reports, registrants are

required to maintain complete and accurate records of each substance manufactured, imported,

received, sold, delivered, exported, or otherwise disposed of. See 21 U.S.C. §§ 827(a)(3), 1304.2l

(a), 1304.22(b). It is unlawful to fail to abide by the recordkeeping and reporting requirements.




                                                 56
            Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 60 of 103



       200.    Distributors of controlled substances also are required to maintain effective controls

against diversion of controlled substances into other than legitimate medical, scientific and

industrial channels. When determining if a distributor has provided effective controls, the DEA

Administrator refers to the security requirements set forth in the regulations, which provide

standards for the physical security controls and operating procedures necessary to prevent

diversion. See 21 C.F.R. § 1301.71.

       201.    Because the Distributor Defendants were already purporting to monitor and report

on opioid transactions, their utter failure to take reasonable precautions to ensure the accuracy of

their reports was an inexcusable breach of common law duty.

       2.      The Distributor Defendants Knowingly or Negligently Facilitated Widespread
               Diversion of Opioids.

       202.    Opioid diversion has been a widely publicized problem for years. Numerous

publications, studies, agencies, and professional organizations have highlighted the dangerous

rates of opioid abuse and overdose across the country and in Louisiana.

       203.    To address the problem of opioid diversion, the DEA has provided guidance to

distributors in the form of publications, agency actions, and other documents on the requirements

of suspicious order reporting.

       204.    For over a decade, the DEA has conducted one-on-one briefings with distributors

regarding downstream customer sales and prudent due diligence steps. The DEA provided

distributors with information on controlled substance distribution patterns and trends, including

data on order volume, order frequency, and the ratio of controlled to non-controlled purchases.

Distributors were also given case studies, legal findings against other registrants, and ARCOS

profiles of their customers whose previous purchases may have reflected suspicious ordering

patterns. The DEA highlighted “red flags” that distributors should look for in order to identify



                                                57
           Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 61 of 103



potential diversion. The DEA implemented this initiative to help distributors understand their

duties with respect to diversion control.

       205.    In addition, the DEA has hosted numerous conferences to provide registrants with

updated information about diversion trends and regulatory changes affecting the drug supply chain,

the distributor initiative, and suspicious order reporting. The Distributor Defendants attended these

conferences, which also provided opportunities to ask questions and raise concerns.

       206.    The DEA also participated in numerous meetings and events with the Healthcare

Distribution Management Association (HDMA), which is now known as the Healthcare

Distribution Alliance (HDA)—an industry trade association for drug wholesalers and distributors.

DEA representatives have provided guidance concerning suspicious order monitoring to the HDA,

which has published guidance documents for members on suspicious order monitoring, reporting

requirements, and diversion of controlled substances.

       207.    In addition, the DEA Office of Diversion Control sent letters dated September 27,

2006 and December 27, 2007 to all registered distributors providing guidance on suspicious order

monitoring of controlled substances and the responsibilities of registrants to conduct due diligence

on customers of controlled substances.

       208.    The September 27, 2006 letter reminded registrants that they are required by law to

exercise due diligence to avoid filling orders that may be diverted into the illicit market. It

explained that as part of the legal obligation to maintain effective controls against diversion,

distributors are required to exercise due care in confirming the legitimacy of all orders prior to

filling. It also described indicia of diversion, including orders of excessive quantities of a limited

variety of controlled substances, disproportionate ratios of controlled substances to non-controlled

prescription drugs, excessive quantities of a limited variety of controlled substances in




                                                 58
           Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 62 of 103



combination with lifestyle drugs, and orders of the same controlled substance from multiple

distributors. The letter went on to describe what questions should be answered by a customer when

attempting to determine whether an order is suspicious.

       209.    On December 27, 2007, the Office of Diversion Control sent a follow-up letter to

DEA registrants providing guidance and reiterating the legal requirements. The letter reminded

registrants that suspicious orders must be reported promptly and simply on monthly transaction

reports. It also advised that registrants must perform independent analyses of suspicious orders

prior to the sales to determine if diversion appears likely, and that filing suspicious order reports

and then completing the sales does not absolve registrants from legal responsibility. Finally, the

letter directed registrants to review a recent DEA action that addressed criteria in determining

suspicious orders and the obligation to maintain effective controls against diversion.

       210.    The Distributor Defendants also were notified by their own industry group, the

HDMA, which published Industry Compliance Guidelines entitled “Reporting Suspicious Orders

and Preventing Diversion of Controlled Substances,” which emphasized the responsibilities of

each member of the supply chain in distributing controlled substances. These industry guidelines

further stated that “At the center of a sophisticated supply chain, distributors are uniquely situated

to perform due diligence in order to help support the security of controlled substances they deliver

to their customers.”

       211.    The Distributor Defendants have acknowledged the magnitude of the problem and

their legal responsibilities to prevent diversion, and they have issued statements assuring the public

they were supposedly undertaking a duty to curb the opioid epidemic.




                                                 59
           Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 63 of 103



       212.    For example, a Cardinal executive claimed that it uses “advanced analytics” to

monitor its supply chain and that Cardinal was being “as effective and efficient as possible in

constantly monitoring, identifying, and eliminating any outside criminal activity.”

       213.    Similarly, McKesson has publicly stated that it has a “best-in-class controlled

substance monitoring program to help identify suspicious orders” and that it is “deeply passionate

about curbing the opioid epidemic in our country.”

       214.    Based on such assurances, in addition to the obligations imposed by law, the

Distributor Defendants had a duty to protect the public against diversion from their supply chains.

Despite these types of statements, however, the Distributor Defendants have knowingly or

negligently allowed diversion. As a result of their misconduct, the Distributor Defendants have

paid numerous civil fines and other penalties to state and federal regulators, including actions by

the DEA for violations of the CSA.

       215.    For example, in 2008, Cardinal paid a $34 million penalty to settle allegations by

the DEA about opioid diversion taking place at seven of its warehouses around the United States.

In 2012, Cardinal reached an administrative settlement with the DEA relating to opioid diversion

between 2009 and 2012 in Florida. And in December 2016, the U.S. Department of Justice

announced another $34 million settlement with Cardinal for civil penalties under the CSA. In

connection with the investigations of Cardinal, the DEA uncovered evidence that Cardinal’s own

investigator had warned Cardinal against selling opioids to a particular pharmacy in Florida that

was suspected of opioid diversion. Cardinal did nothing to notify the DEA or to cease the supply

of drugs to the suspect pharmacy. Instead, Cardinal’s opioid shipments to the pharmacy

increased—to almost 2 million doses of oxycodone in one year, while other comparable

pharmacies received approximately 69,000 doses per year.




                                                60
           Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 64 of 103



       216.    Similarly, in May 2008, McKesson entered into a settlement agreement with the

DEA to settle claims that it had failed to maintain effective controls against diversion of controlled

substances. McKesson allegedly failed to report suspicious orders from rogue Internet pharmacies

around the country, resulting in the diversion of millions of doses of controlled substances.

McKesson agreed to pay a $13.25 million civil fine. It was subsequently revealed that McKesson’s

system for detecting “suspicious orders” from pharmacies was so ineffective that at one of its

facilities in Colorado, between 2008 and 2013, it had filled more than 1.6 million orders, but

reported just 16 orders from a single customer as suspicious. In 2015, McKesson was again alleged

to have “suspicious order reporting practices for controlled substances.” In 2017, McKesson

agreed to pay a record $150 million civil penalty to the federal government to settle opioid

diversion claims relating to diversion at 12 distribution centers in 11 states.

       217.    In 2007, AmerisourceBergen lost its license to send controlled substances from a

distribution center amid allegations that it was not controlling shipments of prescription opioids to

Internet pharmacies. In 2012, AmerisourceBergen was again investigated for failing to protect

against diversion of controlled substances into non-medically necessary channels. It has been

reported that the U.S. Department of Justice subpoenaed AmerisourceBergen for documents in

connection with a grand jury proceeding seeking information on the company’s “program for

controlling and monitoring diversion of controlled substances into channels other than for

legitimate medical, scientific and industrial purposes.”

       218.    Despite these and other penalties and settlements with law enforcement authorities

over the past decade, the Distributor Defendants have continued to allow diversion of opioids to

maximize their revenue.




                                                 61
            Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 65 of 103




       3.      The Distributor Defendants’ Misconduct Facilitated the Opioid Epidemic.

       219.    Although the Distributor Defendants had the ability and duty to prevent opioid

diversion, they continued to allow it, which enabled the opioid crisis to reach epidemic proportions.

       220.    The Distributor Defendants have supplied huge quantities of prescription opioids

in Louisiana with actual or constructive knowledge that the opioids were ultimately being

consumed for non-medical purposes. Many of these shipments should have been stopped or

investigated as suspicious orders, but the Distributor Defendants negligently or intentionally failed

to do so.

       221.    The Distributor Defendants knew or should have known that the amounts of opioids

that they allowed to flow into Louisiana were far in excess of what could be consumed for

medically-necessary purposes in the relevant communities.

       222.    The Distributor Defendants negligently or intentionally failed to adequately control

their supply lines to prevent diversion. A reasonably-prudent distributor of Schedule II controlled

substances would have protected against the danger of opioid diversion by: taking greater care in

hiring, training, and supervising employees; providing greater oversight, security, and control of

supply channels; more carefully scrutinizing the pharmacists and doctors who were purchasing

large quantities of commonly-abused opioids in amounts greater than the populations in those areas

would warrant; investigating demographic factors concerning the increasing demand for narcotic

painkillers in certain communities; proactively providing information to pharmacies and retailers

about opioid diversion; and at a bare minimum, following applicable statutes, regulations,

professional standards, and guidance from government agencies.




                                                 62
            Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 66 of 103



        223.    The Distributor Defendants made insufficient efforts to monitor or to perform due

diligence to ensure that the controlled substances they had furnished were not being diverted to

illegal uses.

        224.    On information and belief, the Distributor Defendants compensated certain of their

employees, at least in part, based on the volume of their sales of opioids, thus improperly creating

incentives that contributed to opioid diversion and the resulting epidemic of opioid abuse.

        225.    It was reasonably foreseeable to the Distributor Defendants that their conduct in

flooding the market with highly-addictive opioids would allow opioids to fall into the hands of

addicts, criminals, vulnerable populations, and other unintended users. It was also reasonably

foreseeable to the Distributor Defendants that, when unintended users gained access to opioids,

tragic preventable injuries would result, including addiction, overdose, and death in Louisiana and

throughout the United States.

        226.    The Distributor Defendants knew or should have known that the opioids being

diverted from their supply chains would contribute to the opioid epidemic and would create access

to opioids by unauthorized users, which, in tum, would perpetuate the cycle of addiction, demand,

and illegal transactions.

        227.    The Distributor Defendants knew or should have known that a substantial amount

of the opioids dispensed in and to Louisiana were being dispensed based on invalid or suspicious

prescriptions. It is foreseeable that filling suspicious orders for opioids will cause harm to

individual pharmacy customers, third parties, and the State of Louisiana.

        228.    The Distributor Defendants were aware of widespread prescription opioid abuse

throughout the country and in Louisiana, but they nevertheless persisted in a pattern of distributing

commonly abused and diverted opioids in geographic areas and in such quantities, and with such




                                                 63
           Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 67 of 103



frequency that they knew or should have known these commonly abused controlled substances

were not being prescribed and consumed for legitimate medical purposes.

       229.    The use of opioids by Louisiana citizens who were addicted or who did not have a

medically-necessary purpose to use opioids could not occur without the knowing cooperation and

assistance of the Distributor Defendants. If the Distributor Defendants had implemented and

enforced effective controls to guard against diversion, Louisiana and its citizens would have

avoided significant injury.

       230.    The Distributor Defendants made substantial profits from their distribution of

opioids in Louisiana, including opioids that they knew or should have known were being diverted

to improper channels.

G.     Louisiana Purchasers of Health-Care Insurance Have Sustained Substantial Harm as
       a Result of All Defendants’ Misconduct.

       231.    Health insurance is an individual or group policy that provides coverage for

hospital, medical, surgical, and/or prescription drug benefits.

       232.    The Manufacturer and Distributor Defendants’ misconduct has increased Plaintiffs’

costs of private health insurance in Louisiana.

       233.    In 2014, Louisiana residents paid more than $30 billion for healthcare, of which

almost $11.1 billion was spent on private health insurance. As is true throughout the country, health

care costs in Louisiana are increasing at a rate far above core inflation. From 1991 to 2014,

Louisianians spent an average of 4.8% more per year on personal, health-care-related expenses.

       234.    Insurance premiums—the fees paid to get and keep insurance—have risen at an

even more alarming clip. From 2001 to 2014, Louisiana enrollees in private health insurance have

spent 5.9% more per year, increasing the total amount spent per person from $2,098 in 2001 to




                                                  64
           Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 68 of 103



$4,420 in 2014. The average Louisiana family of four enrolled in private health insurance pays

more than $17,000 per year to cover premiums, co-pays, and other health-care related expenses.

       235.    Many Louisiana employees obtain health insurance through an employer.

Louisiana’s providers of group health care insurance include: Anthem Blue Cross Blue Shield in

Louisiana, CIGNA/EAP, Coventry (First Health Mail Handlers), Encore, IU Health Smart,

Midwest Behavioral, Sagamore/IHN, UnitedHealthCare.

       236.    Other Louisianians obtain individual health insurance. As elsewhere, Louisianians

typically buy individual health insurance when they do not have access to an employer plan and

do not qualify for public health insurance like Medicaid or Medicare. Louisiana’s providers of

individual health insurance include: Anthem, Louisiana University Health Plans, MDWise,

CareSource, and Ambetter/MHS/Centene/Celtic.

       237.    Group participants may pay all or part of the premium directly, or their employers

may pay all or part of the premium directly. Individual purchasers (or members of their family)

pay the entire premium directly. The “deductible” in a health-insurance plan is the amount the

insured must pay each period (usually annually) before insurance starts to cover healthcare costs.

A “co-pay” is a flat amount the insured pays per claim, such as a doctor visit or prescription. “Co-

insurance” is the percentage of a bill that the insured pays under some plans after the deductible is

met. Deductibles and co-payments often are higher under individual plans.

       238.    As a direct and proximate result of the conduct described herein, natural and

corporate persons have sustained losses and injuries in the form of higher premiums, deductibles,

and co-payments/co-insurance. Health care insurers in Louisiana have paid (and expect to continue

to pay) substantial amounts for opioid prescriptions that would never have been prescribed and/or

filled absent all Defendants’ misconduct, and have also paid (and expect to continue to pay)




                                                 65
           Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 69 of 103



substantial amounts for treatment of individuals who became addicted to opioids and/or who

became addicted to heroin or other drugs because of opioid use. Many of those individuals who

became addicted to opioids—or who became addicted to heroin or other drugs because of opioid

use—would never have become addicted or even received access to opioids absent Defendants’

conduct described herein. These insurers have also paid for numerous other costs proximately

caused by all Defendants’ conduct, including care for babies born addicted to opioids, emergency-

room treatments, and other claims.

       239.    Plaintiff purchasers of private health insurance have been damaged as a result of

paying prices that are higher as a direct result of all Defendants’ misconduct. Louisiana health

insurers are easily able to—and do—pass higher costs onto their insureds. Premiums in health-

insurance markets do not reflect individual differences in costs, meaning that all insureds bear

higher costs inflicted by the highest-risk insureds.

       240.    In Louisiana, as in most other states, insurers charge premiums based on assigned

rate classes, a pool of insured individuals with similar health status. Because the premium charged

is uniform for the entire risk class, excessive claims experienced by others raise premiums for

everyone. This empirical reality makes economic sense. Insurers cannot know ex ante if an

individual insured will take and become addicted to opioids, with the corresponding costs that

ensue for that patient. So insurers charge every insured a higher premium—including the majority

of insureds who never take opioids—to pay for the risk of future, opioid-related claims.

       241.    This is partially because insured patients with opioid abuse or dependence

diagnoses cost health insurers more than average patients, in Louisiana and nationwide. In 2015,

total annual per-patient charges (the costs of providing a health service) and allowed amounts (the




                                                 66
           Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 70 of 103



maximum an insurer will pay for a covered health service) for services for patients with opioid

abuse and dependence diagnoses were 550% higher than for the average insured patient.

       242.    Thus, as the opioid crisis has barreled forward across the country and in Louisiana,

so has the pressure on insurance companies to raise premiums. Indeed, by one estimate, private

insurance claims related to opioid dependence rose by an astonishing 3,200% nationwide from

2007 to 2014, and upon information and belief by a comparable percentage in Louisiana, with the

brunt of this burden falling on those aged 19 to 35. This makes sense in light of the demonstrated

increase in opioid-related emergency room visits and treatment center admissions, along with the

growth in the percentage of privately insured Americans and Louisianians over this period.

Similarly, professional charges and allowed amounts grew by over 1,000% for patients diagnosed

with opioid abuse or dependence from 2011 to 2015, further increasing insurance companies’

incentive to increase their customers’ rates.

       243.    The costs that all Defendants’ conduct inflicted on the insurance market cannot be

and have not been confined to opioid users because of such risk pooling. Empirical evidence

evaluated by leading economists confirms this common-sense conclusion. In addition, many of the

costs that all Defendants have inflicted on the health system involve risks that insurers may not

refuse to cover as a matter of law and regulation, since Louisiana is like “all states [that] have

mandated certain benefits that must be included in the health insurance package of that state, most

commonly for substance abuse.” Jonathan Gruber and Helen Levy, (2009). The Evolution of

Medical Spending Risk, JOURNAL OF ECONOMIC PERSPECTIVES, 23(4), pp. 25-48, at 32.

H.     All Defendants Acted Wantonly, Willfully, Outrageously, and with Reckless
       Disregard for the Consequences of Their Actions.

       244.    When engaging in the conduct described herein, all Defendants acted wantonly,

willfully, outrageously, and with reckless disregard for the consequences of their actions.



                                                67
           Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 71 of 103



       245.    All Defendants knew and should have known about these harms that their unlawful

and unfair business practices have caused and continue to cause in Louisiana. The Manufacturer

Defendants closely monitored their sales and the habits of prescribing doctors. Their sales

representatives, who visited doctors and attended CMEs, knew which doctors were receiving their

messages and how they were responding. They knew—and, indeed, intended—that their

misrepresentations would persuade doctors in Louisiana to prescribe and patients in Louisiana to

use their opioids for chronic pain. Likewise, the Distributor Defendants knew of the risks and signs

of diversion, and yet failed to take action that would have prevented or mitigated opioid diversion.

All Defendants also had access to and watched carefully government and other data that tracked

the explosive rise in opioid use, addiction, injury, and death.

       246.    At all relevant times, all Defendants knew that the likely consequences of their

actions would be that millions of individuals would become addicted to opioids and other drugs,

which in turn would destroy countless families and communities across the nation and in

Louisiana, while imposing tremendous medical and other costs that would be borne by all

purchasers of health insurance.

       247.    Despite this knowledge, Defendants engaged in the conduct described herein for

the purpose of obtaining billions of dollars in windfall profits, while destroying the lives of

countless Louisianians.

       248.    The Manufacturer Defendants’ actions are not excused by the fact that their drug

labels may have allowed or did not exclude the use of opioids for chronic pain. FDA approval of

opioids for certain uses did not give license to misrepresent the risks and benefits of opioids.

Indeed, the Manufacturer Defendants’ misrepresentations were directly contrary to




                                                 68
             Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 72 of 103



pronouncements by and guidance from the FDA based on the medical evidence and their own

labels.

          249.   Nor is Defendants’ causal role broken by the involvement of doctors. The

Manufacturer Defendants’ marketing efforts were ubiquitous and highly persuasive. Their

deceptive messages tainted virtually every source doctors could rely on for information and

prevented them from making informed treatment decisions. The Manufacturer Defendants also

were able to harness and hijack what doctors wanted to believe—namely, that opioids represented

a means of relieving their patients’ suffering and of practicing medicine more compassionately.

          250.   While insurance companies may refuse to cover ineffective or dangerous

treatments, they too were misled by Defendants’ pervasive campaign to convince the healthcare

industry that opioids were effective and necessary for long-term pain management. Insurers paid

Defendants for the care ordered by patients’ doctors, as well as for the resulting costs of addiction:

treatment, emergency-room care, and other claims. Those costs were ultimately passed along to

Plaintiffs and all Class Members.

                              FACTS SPECIFIC TO PLAINTIFFS

    A. Glenn Golden and Gretta Golden.

          251.   Plaintiffs, Glenn Golden and Gretta Golden (the “Goldens”), are natural persons of

the age of majority and residents of St. Tammany Parish, Louisiana.

          252.   For the past several years, the Goldens have purchased health insurance from

United Healthcare.

          253.   For all years in which the Goldens purchased health insurance from United

Healthcare, they paid 50% and 100% of the monthly premiums for Gretta Golden and Glenn




                                                 69
           Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 73 of 103



Golden’s health insurance, respectively, and Gretta Golden’s employer paid the remaining 50% of

the monthly premium for Gretta Golden’s health insurance.

       254.    Prior to United Healthcare, the Goldens purchased health insurance from Humana

for several years.

       255.    For all years in which the Goldens purchased health insurance from Humana, they

paid 50% and 100% of the monthly premiums for Gretta Golden and Glenn Golden’s health

insurance, respectively, and Gretta Golden’s employer paid the remaining 50% of the monthly

premium for Gretta Golden’s health insurance.

       256.    Prior to Humana, the Goldens purchased health insurance from Blue Cross Blue

Shield of Louisiana.

       257.    For all years in which the Goldens purchased health insurance from Blue Cross

Blue Shield of Louisiana, they paid 100% of the premium each month for both Gretta Golden and

Glenn Golden’s health insurance.

   B. Michael Christy.

       258.    Plaintiff, Michael Christy (“Christy”) is a natural person of the age of majority and

a resident of St. Tammany Parish, Louisiana.

       259.    For the past several years, Christy has purchased health insurance from United

Healthcare.

       260.    For all years during which Christy purchased health insurance from United

Healthcare, Christy paid 100% of the premium each month.

       261.    Prior to United Healthcare, Christy purchased health insurance from Aetna.




                                                70
           Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 74 of 103



       262.    For all years during which Christy purchased health insurance from Aetna, Christy

paid a percentage of the premium each month, and his former employer paid the remaining portion

of the premium each month.

                                    CLASS ALLEGATIONS

       263.    Class Definition: Plaintiffs bring this action pursuant to Fed. R. Civ. P. 23(b)(2)

and (3) on behalf of themselves and a Class of similarly situated individuals, defined as follows:

           All persons (including natural persons and entities) who purchased health insurance
           policies in Louisiana from 1996 through the present; and all persons who paid for any
           portion of employer-provided health insurance from 1996 through the present.

       Excluded from the Class are: (1) any Judge or Magistrate presiding over this action and

members of their families; (2) Defendants, Defendants’ subsidiaries, parents, successors,

predecessors, and any entity in which the Defendants or their parents have a controlling interest

and their current, former, purported, and alleged employees, officers, and directors; (3) counsel for

Plaintiffs and Defendants; (4) persons who properly execute and file a timely request for exclusion

from the Class; (5) the legal representatives, successors, or assigns of any such excluded persons;

and (6) all persons who have previously had claims similar to those alleged herein finally

adjudicated or who have released their claims against Defendants.

       264.    Numerosity: The exact number of Class members is unknown to Plaintiffs at this

time, but it is clear that individual joinder is impracticable. As of 2014, the Centers for Medicare

and Medicaid Services estimated that more than two million people in Louisiana enrolled in private

health insurance. Ultimately, the Class members will be easily identified through third-party

business records.

       265.    Commonality and Predominance: There are many questions of law and fact

common to the claims of Plaintiffs and the Class, and those questions predominate over any




                                                 71
           Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 75 of 103



questions that may affect individual Class members. Common questions for the Class include, but

are not necessarily limited to the following:

       •   whether Defendants made material misrepresentations regarding the benefits and risks
           of their products;

       •   whether Defendants acted intentionally with respect to the foregoing;

       •   whether Defendants were negligent in the distribution of their products;

       •   whether Defendants acted in violation of state and federal law;

       •   whether the Class is entitled to restitution and/or disgorgement, in addition to, or as a
           substitute for, damages under Louisiana law; and

       •   whether Plaintiffs are entitled to damages and/or injunctive relief.

       266.    Typicality: Plaintiffs’ claims are typical of the claims of all the other Class

members. Plaintiffs and the Class members sustained substantially similar damages as a result of

Defendants’ uniform wrongful conduct, based upon the same interactions that were made

uniformly with Plaintiffs and the public.

       267.    Adequate Representation: Plaintiffs will fairly and adequately represent and

protect the interests of the other Class members. Plaintiffs have retained counsel with substantial

experience in prosecuting complex litigation and class actions. Plaintiffs and their counsel are

committed to vigorously prosecuting this action on behalf of the Class members and have the

financial resources to do so. Neither Plaintiffs nor their counsel have any interest adverse to those

of the other Class members.

       268.    Policies Generally Applicable to the Class: Defendants have acted and failed to

act on grounds generally applicable to Plaintiffs and the other Class members, requiring the Court’s

imposition of uniform relief to ensure compatible standards of conduct toward the Class.

       269.    Superiority: This case is also appropriate for class certification because class

proceedings are superior to all other available methods for the fair and efficient adjudication of


                                                 72
           Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 76 of 103



this controversy as joinder of all parties is impracticable. The damages suffered by individual Class

members will likely be relatively small compared to the burden and expense of individual

prosecution of the complex litigation necessitated by Defendants’ actions. Thus, it would be

virtually impossible for individual Class members to obtain effective relief from Defendants’

misconduct. Even if Class members could sustain such individual litigation, it would still not be

preferable to a class action, because individual litigation would increase the delay and expense to

all parties due to the complex legal and factual controversies presented in this Complaint. By

contrast, a class action presents far fewer management difficulties and provides the benefits of

single adjudication, economies of scale, and comprehensive supervision by a single Court.

Economies of time, effort, and expense will be fostered and uniformity of decisions ensured.

       270.    Plaintiffs reserve the right to revise the Class Definition and Class Allegations

based on further investigation, including facts learned in discovery.

                                     CAUSES OF ACTION

                                       COUNT I:
 Violations of Louisiana’s Unfair Trade Practices and Consumer Protection Act, La. Stat.
                                  Ann. § 51:1405, et seq.
                                 (Against All Defendants)

       271.    Plaintiffs repeat, reiterate, and reallege each and every allegation contained in the

paragraphs above as if fully set forth herein.

       272.    Plaintiffs bring this Count on behalf of all members of the Class who are or have

been residents of Louisiana at any relevant time.


       273.    The Louisiana Unfair Trade Practices and Consumer Protection Act prohibits a

supplier from committing “unfair methods of competition and unfair or deceptive acts or practices

in the conduct of any trade or commerce.”




                                                 73
           Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 77 of 103



       274.    Defendants’ business practices as described in this Complaint are deceptive,

unconscionable, and violate Louisiana law because the practices deceived doctors, insurers, and

consumers in Louisiana, led to the sale of opioids that should not have been sold, and thereby

caused Plaintiff and Class Members to pay higher insurance premiums.

       275.    The Manufacturer Defendants knew and should have known at the time of making

or disseminating these statements, or causing these statements to be made or disseminated, that

such statements were false, misleading, deceptive and unconscionable. Their omissions, which are

deceptive and misleading in their own right, render even seemingly truthful statements about

opioids false and misleading. All of this conduct, separately and collectively, was likely to deceive

Louisiana doctors, who prescribed opioids based on the Manufacturer Defendants’ deception, and

insurers who purchased, or covered the costs for the purchase of, opioids for chronic pain.

       276.    In addition, the Distributor Defendants were in the position to implement effective

business practices to guard against diversion of the highly-addictive opioid products they sell and

distribute. They repeatedly purported to have done so. But those representations were untrue.

Instead, they profited off the opioid epidemic by flouting anti-diversion laws, while burdening

Louisiana consumers by their conduct and profiting from the sale of prescription opioids in

quantities that far exceeded the number of prescriptions that could reasonably have been used for

legitimate medical purposes, despite having notice or actual knowledge of widespread opioid

diversion from prescribing records, pharmacy orders, field reports, and sales representatives.

       277.    The Distributor Defendants’ conduct constitutes an unlawful, fraudulent, and

deceptive business practice. Moreover, the Distributor Defendants’ acts in violation of law are also

unconscionable business practices that constitute independent violations of the Consumer Fraud

Act, including the Distributor Defendants’ filling of suspicious or invalid orders for prescription




                                                 74
           Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 78 of 103



opioids at both the wholesale and retail level; failing to maintain effective controls against opioid

diversion; failing to operate an effective system to disclose suspicious orders of controlled

substances; failing to report suspicious orders of controlled substances; failing to reasonably

maintain necessary records of opioid transactions; and deliberately ignoring questionable and/or

obviously invalid prescriptions and filling them anyway—all while purporting to have world-class

and compliant systems, controls, and practices.

       278.    All Defendants’ fraudulent, unlawful, and/or deceptive activity alleged herein

caused insurers to pay for ineffective and dangerous treatments, as well as the increased costs

associated with opioid addiction. Those costs were passed on to Plaintiff and members of the Class

in the form of increased insurance premiums.

       279.    As a direct and proximate result of the foregoing acts and practices, all Defendants

have received, or will receive, income, profits, and other benefits, which they would not have

received if they had not engaged in the violations described in this Complaint.

                                         COUNT II:
         Violations of the Racketeering Influenced And Corrupt Organizations Act,
                                  18 U.S.C. §§ 1961, et seq.
                                  (Against All Defendants)

       280.    Plaintiffs repeat, reiterate, and reallege each and every allegation contained in the

paragraphs above as if fully set forth herein.

       281.    At all relevant times, each Defendant is and has been a “person” within the meaning

of 18 U.S.C. § 1961(3), because they are capable of holding, and do hold, “a legal or beneficial

interest in property.”

       282.    Section 1962(c) makes it “unlawful for any person employed by or associated with

any enterprise engaged in, or the activities of which affect, interstate or foreign commerce, to

conduct or participate, directly or indirectly, in the conduct of such enterprise’s affairs through a



                                                  75
            Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 79 of 103



pattern of racketeering activity . . . ” 18 U.S.C. § 1962(c). Each Defendant conducted and

participated in the affairs of an enterprise through a pattern of racketeering activity, in violation of

18 U.S.C. § 1962(c).

A.      The Enterprise

        283.    Defendants formed an association-in-fact Enterprise and participated in the affairs

of the Enterprise to increase the market for opioids through a pattern of racketeering activity. The

Enterprise consists of (1) the Manufacturer Defendants, including their employees and agents, (2)

Front Groups, including their employees and agents, (3) the KOLs, and (4) the Distributor

Defendants. The Enterprise’s purpose was to fabricate a new market for opioids in chronic pain

treatment and sell as many opioid products as possible through deception and willfully ignoring

requirements to curtail the illegal drug market that the Enterprise’s conduct created.

        284.    To accomplish this purpose, the Enterprise systematically misrepresented to the

general public, doctors, and insurers the risks of using opioids for chronic pain, and flouted

requirements to investigate and prevent the ensuing waive of suspicious orders. The Manufacturer

Defendants, Front Groups, KOLs, and Distributor Defendants all conducted and participated in the

affairs of the Enterprise by distributing false statements through the wires or mail or by violating

the Controlled Substances Act. This campaign of illegality and misinformation translated into

profits for all Defendants, and funding and payments to Front Groups and KOLs.

        285.    The participants in the Enterprise are systematically linked through contractual

relationships, financial ties, and continued coordination of activities, spearheaded by the

Manufacturer Defendants. There is regular communication between the Manufacturer Defendants,

Distributor Defendants, Front Groups, and KOLs in which information is shared. This

communication typically occurs, and continues to occur, through the use of the wires and mail in




                                                  76
           Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 80 of 103



which the participants share information regarding overcoming objections to the use of opioids for

chronic pain.

       286.     Distributor Defendants were willing participants in, and beneficiaries of, the

Enterprise’s campaign of deception. Distributor Defendants profited from the Enterprise’s newly-

expanded opioid market, and furthered the Enterprise’s goal of profiting from that market by

flouting legal requirements to report suspicious ordering. By the Distributor Defendants’ violating

the CSA’s requirements to prevent diversion, all Defendants were able to profit from both the legal

and illegal drug markets created by the Enterprise’s success in establishing the long-term opioid

treatment market and the ensuing addiction crisis. Distributor Defendants were aware of the

campaign of deception engineered by the Manufacturing Defendants, KOLs and Front Groups, but

sought only to profit from the Enterprise’s deception.

       287.     The Distributor Defendants are intimately connected with the Manufacturer

Defendants through their industry organization, the HDA. According to the HDA’s website, the

HDA’s executive committee includes an executive from each Distributor Defendant. Each

Manufacturer Defendant is also a member of HDA.

       288.     HDA specifically advertises its benefits as a forum for meeting with distributors.

The Distributor Defendants used membership in the HDA as an opportunity to create working

relationships with Manufacturer Defendants. HDA, in turn, is a member of PCF. Each

Manufacturer Defendant, or a related company, is a member of PCF.

       289.     Together, Defendants lobbied state governments and Congress to undermine

enforcement and legal limitations that would otherwise have interfered with increased opioid sales.

Between 2006 and 2015, the PCF spent more than $740 million lobbying to influence local, state

and federal governments, including on opioid-related measures. The HDA and PCF lobbied for




                                                77
           Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 81 of 103



passage of the Ensuring Patient Access and Effective Drug Enforcement Act, which hobbled the

DEA’s ability to suspend or revoke registrations, permitting Distributor Defendants to further the

Enterprise’s goal of increasing opioid sales without regard to legal requirements or the effects on

Louisiana residents. Defendants’ coordination through the HDA, PCF, and lobbying activities—

while not racketeering activity—evidence Defendants’ knowledge of the structure of the

Enterprise and purposeful participation in it.

       290.    At all relevant times, Front Groups were knowing and willing participants in the

Enterprise’s conduct, and reaped benefits from that conduct. Each Front Group also knew, but did

not disclose, that the other Front Groups were engaged in the same scheme. But for the Enterprise’s

unlawful scheme, Front Groups would have had the incentive to disclose the deceit by the

Manufacturer Defendants to their members and constituents. By failing to disclose this

information, Front Groups perpetuated the Enterprise’s scheme and reaped substantial benefits.

       291.    At all relevant times, KOLs were knowing and willing participants in the

Enterprise’s conduct, and reaped profits from that conduct. The Manufacturer Defendants selected

KOLs solely because they favored the aggressive treatment of chronic pain with opioids. The

Manufacturer Defendants’ support helped these doctors become respected industry experts. And,

as they rose to prominence, these doctors touted the benefits of opioids to treat chronic pain,

repaying the Manufacturer Defendants by advancing their marketing goals. The KOLs also knew,

but did not disclose, that the other KOLs and Front Groups were engaged in the same scheme, to

the detriment of Plaintiff and Class Members. But for the Enterprise’s unlawful scheme, KOLs

would have been incentivized to disclose the deceit, and to protect their patients and the patients

of other physicians. By failing to disclose this information, KOLs perpetuated the Enterprise’s

scheme, and reaped substantial benefits.




                                                 78
           Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 82 of 103



       292.       Furthermore, as public scrutiny and media coverage have focused on how opioids

have ravaged communities throughout the United States, the Front Groups and KOLs did not

challenge the Manufacturer Defendants’ misrepresentations, seek to correct their previous

misrepresentations, terminate their role in the Enterprise, nor disclose publicly that the risks of

using opioids for chronic pain outweighed their benefits.

       293.       The Front Groups and KOLs participated in the conduct of the Enterprise, sharing

the common purpose of marketing opioids for chronic pain and, through a pattern of racketeering

activity including multiple instances of wire and mail fraud, knowingly made material

misstatements to physicians, consumers, and the general public in furtherance of the scheme,

including that:

       •   it was rare, or there was a low risk, that the Manufacturer Defendants’ opioids could
           lead to addiction; 1

       •   the signs of addiction were actually signs of undertreated pain, known as
           “pseudoaddiction,” that should be treated by more opioids; 2

       •   doctors and patients could increase opioid dosages indefinitely without risk; 3 and

       •   long-term opioid use improved patients’ function and quality of life. 4




1
       APF, Treatment Options: A Guide for People Living with Pain, supra ¶ 72(b) APF,
Policymaker’s Guide, discussed supra ¶ 72(h).
2
        Fishman, Responsible Opioid Prescribing, supra ¶ 85(a); APF, Treatment Options, supra
¶ 85(h).
3
        APF, Treatment Options, supra ¶ 104(b); Endo, Understanding Your Pain: Taking Oral
Opioid Analgesics (Russell Portenoy, ed.), supra ¶ 104(d); APF, Policymakers’ Guide, supra ¶
104(g).
4
       Fishman, Responsible Opioid Prescribing, supra ¶ 126(e); APF, Treatment Options,
supra ¶ 128(f), NIPC website & educational programs, supra ¶ 126(g),(h).


                                                 79
              Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 83 of 103



       294.      Without the misrepresentations of the Front Groups and KOLs, who were perceived

as neutral and scientific, the Defendants alone could not have accomplished the purposes of the

Enterprise.

       295.      During the time period described in this Complaint, the Manufacturer Defendants

exerted control over the Enterprise and participated in the operation and management of the affairs

of the Enterprise, directly or indirectly, in the following ways:

       •      The Manufacturer Defendants created a body of deceptive and unsupported medical
              and popular literature about opioids that (i) understated the risks and overstated the
              benefits of long-term use; (ii) appeared to be the result of independent, objective
              research; and (iii) was thus more likely to be relied upon by physicians, patients, and
              payors;

       •      The Manufacturer Defendants selected, cultivated, promoted, and paid the KOLs based
              solely on their willingness to communicate and distribute the Manufacturer
              Defendants’ messages about the use of opioids for chronic pain;

       •      The Manufacturer Defendants provided substantial opportunities for KOLs to
              participate in research studies on topics the Manufacturer Defendants suggested or
              chose, with the predictable effect of ensuring that many favorable studies appeared in
              the academic literature;

       •      The Manufacturer Defendants paid KOLs to serve as consultants or on their advisory
              boards and to give talks or present CMEs, typically over meals or at conferences;

       •      The Manufacturer Defendants disseminated many of their false, misleading,
              imbalanced, and unsupported statements through unbranded materials that appeared to
              be independent publications from Front Groups;

       •      The Manufacturer Defendants sponsored CME programs put on by Front Groups that
              focused exclusively on the use of opioids for chronic pain;

       •      The Manufacturer Defendants developed and disseminated pro-opioid treatment
              guidelines;

       •      The Manufacturer Defendants encouraged Front Groups to disseminate their pro-
              opioid messages to groups targeted by the Manufacturer Defendants, such as veterans
              and the elderly, and then funded that distribution;

       •      The Manufacturer Defendants concealed their relationship to and control of Front
              Groups and KOLs from the State and the public at large;



                                                  80
           Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 84 of 103



       •   The Manufacturer Defendants intended that Front Groups and KOLs would distribute,
           through the U.S. mail and interstate wire facilities, promotional and other materials that
           claimed opioids could be safely used for chronic pain; and

       •   The Manufacturer Defendants, Front Groups, and KOLs minimized the fact that
           opioids were being diverted due to the Distributor Defendants’ misconduct.

       296.    During the time period described in this Complaint, the Distributor Defendants

conducted and participated in the affairs of the Enterprise in the following ways:

       •   The Distributor Defendants violated the Controlled Substances Act and caused massive
           diversion of opioids by failing to investigate suspicious orders;

       •   The Distributor Defendants violated the Controlled Substances Act by failing to
           maintain adequate controls against diversion of prescription opioids;

       •   The Distributor Defendants refused to identify, investigate or report suspicious orders
           of prescription opioids being diverted into the illicit drug market; and

       •   The Distributor Defendants made false and misleading statements attempting to
           minimize their responsibility for preventing diversion and representing that they
           complied with the law.

       297.    The scheme had a hierarchical decision-making structure that was headed by the

Manufacturer Defendants. The Manufacturer Defendants controlled representations made about

their drugs, and doled out funds to Front Groups and payments to KOLs to ensure that their

representations were consistent with the Manufacturer Defendants’ messaging nationwide and

throughout the State of Louisiana. Front Groups were dependent on the Manufacturer Defendants

for their financial support, and KOLs were professionally dependent on the Manufacturer

Defendants for the development and promotion of their careers. The Distributor Defendants

worked hand-in-hand with the Manufacturer Defendants to limit government enforcement and

increase sales of opioids through industry groups like the HDA and the PCF.

       298.    For the foregoing reasons, all Defendants, Front Groups, and KOLs were each

willing participants in the Enterprise, had a common purpose and interest in furthering opioid




                                                81
             Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 85 of 103



prescribing and increasing sales of opioids without regard to diversion, and functioned within a

structure designed to effectuate the common purpose.

       299.       The scheme devised and implemented by all Defendants, as well as other members

of the Enterprise, amounted to a common course of conduct intended to encourage the prescribing

and use of opioids for chronic pain and thereby secure payment from insurers for Defendants’

opioids. The scheme was a continuing course of conduct, and many aspects of it continue through

to the present.

       300.       The Enterprise was intended to and did affect interstate commerce, in that the

statements made by the members of the Enterprise were passed through the wires or mail over

state lines, and that the Enterprise increased sales of opioids through the channels of interstate

commerce.

       301.       The impacts of the Enterprise continue to be felt, as opioids continue to be

prescribed and used for chronic pain. Plaintiff continues to pay for the fallout from the Enterprise

as insurers pass on the costs of opioid addiction and treatment.

B.     Pattern of Racketeering Activity

       302.       Racketeering activity includes mail fraud, 18 U.S.C. § 1341, and wire fraud, 18

U.S.C. § 1343. 18 U.S.C. § 1961.

       303.       The   Manufacturer    Defendants,   Front   Groups,    and    KOLs     all   made

misrepresentations detailed above in service of a scheme to deceive which was intended to, and

did, deceive consumers, doctors and insurers about the safety and efficacy of opioid use. All were

passed through the wires and/or mail, and constituted predicate acts within the meaning of RICO,

including:

       •     The dissemination via wires and mail of APF’s Treatment Options beginning in 2007
             and continuing afterward, which misrepresented the risks of addiction, promulgated the



                                                 82
           Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 86 of 103



           false concept of pseudoaddiction, falsely represented that doctors and patients could
           increase opioid dosages without risk, and falsely represented that long-term opioid use
           could improve patients’ quality of life;

       •   The dissemination via wires and mail of APF’s Policymaker’s Guide beginning in 2011
           and continuing afterward, which misrepresented the risks of addiction and falsely
           represented that doctors and patients could increase opioid dosages indefinitely without
           risk;

       •   The dissemination via wire of Endo’s pamphlet, edited by Russel Portenoy,
           Understanding Your Pain, available on Endo’s website throughout the time period
           described in this Complaint, which falsely represented that doctors and patients could
           increase opioid dosages without risk;

       •   The dissemination via wires and mail of Responsible Opioid Prescribing, beginning in
           2007 and afterward, which promulgated the false concept of pseudoaddiction and
           falsely represented that long-term opioid use could improve patients’ quality of life;
           and

       •   The dissemination via wires and mail of the misrepresentations and false statements
           described above in paragraphs 72, 85, 95, 104, 111–119, 126, and 1367–146.

       304.    The Distributor Defendants engaged in the violations of the law detailed above to

enable the Enterprise to profit from its deceptive creation of the expanded market for opioids.

Distributor Defendants’ activities were coordinated and planned with the Manufacturer

Defendants, as evidenced by coordinated lobbying efforts to weaken DEA enforcement.

Distributor Defendants, through their relationships with the Manufacturer Defendants, were aware

of the Enterprise’s deceptive activity and sought only to enable the Enterprise to profit from it. To

do so, Distributor Defendants engaged in the following predicate acts:

       •   Cardinal’s violations of the CSA and federal law concerning the distribution of
           controlled substances—described above in paragraph 215—in 2008, 2012, and 2016,
           which resulted in fines, penalties or settlements with the DEA;

       •   McKesson’s violations of the CSA and federal law concerning the distribution of
           controlled substances—described above in paragraph 216—in 2008 and 2017 which
           resulted in fines, penalties or settlements with the DEA; and

       •   AmerisourceBergen’s violations of the CSA and federal law concerning the
           distribution of controlled substances—described above in paragraph 217—in 2007 and
           2012 that resulted in penalties and an investigation by the Department of Justice.


                                                 83
           Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 87 of 103



       305.    Many of the precise dates of the Defendants’ coordination have been hidden and

cannot be alleged without access to the Defendants’ records. Indeed, an essential part of the

successful operation of the Enterprise alleged herein depended upon secrecy.

       306.    The Manufacturer Defendants’, the Front Groups’, and KOLs’ deceptive activities

were coordinated and planned in advance, as evidenced by the Front Groups’ and KOLs’

misleading statements described above that were supported, funded, or compensated by the

Manufacturer Defendants. Many of the precise dates of the Manufacturer Defendants’, Front

Groups’, and KOLs’ agreement to violate RICO, however, have been hidden and cannot be alleged

without access to the Manufacturer Defendants’, the Front Groups’, and the KOLs’ books and

records. Indeed, for the deception to be successful, the coordination between the Manufacturer

Defendants and the seemingly-independent Front Groups and KOLs had to remain secret.

       307.    Each instance of racketeering activity alleged herein was related, had similar

purposes, involved the same or similar participants and methods of commission, and had similar

results affecting similar victims, including doctors, insurers, and consumers in Louisiana. The

Manufacturer Defendants, the Front Groups, and the KOLs calculated and intentionally crafted the

opioids marketing scheme to increase and maintain their increased profits, without regard to the

effect such behavior had on Plaintiff and Class Members. The Distributor Defendants knowingly

and intentionally assisted the Enterprise in cashing in on the market that the Enterprise’s deceptive

conduct created.

       308.    By intentionally misrepresenting the risks and benefits of using opioids for chronic

pain, subsequently failing to disclose such practices, and profiting off of the legal and illegal

market that deception created, the Manufacturer Defendants, the Distributor Defendants, the Front




                                                 84
           Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 88 of 103



Groups, and the KOLs engaged in a fraudulent and unlawful course of conduct constituting a

pattern of racketeering activity.

C.     Damages

       309.    Defendants’ violations of law and their pattern of racketeering activity have directly

and proximately caused Plaintiff and Class Members to be injured in their business or property in

the form of increases in insurance premiums.

       310.    But for Defendants’, the Front Groups’, and the KOLs’ racketeering activities,

Plaintiff and Class Members would not have paid the increases in insurance premiums associated

with the opioid epidemic. It was foreseeable that Defendants’ racketeering activities would result

in insurers’ losses in the form of (1) overpayment for ineffective drugs, and (2) massive healthcare

costs associated with opioid addiction, and that those costs would be passed on to Plaintiff and

Class Members.

       311.    Plaintiff and Class Members seek all legal and equitable relief permitted by RICO,

including equitable relief, actual damages, treble damages, and attorneys’ fees. 18 U.S.C. § 1964.

                                       COUNT III:
     Conspiracy to Violate the Racketeering Influenced and Corrupt Organizations Act,
                                 18 U.S.C. §§ 1961, et seq.
                                 (Against All Defendants)

       312.    Plaintiffs repeat, reiterate, and reallege each and every allegation contained in the

paragraphs above as if fully set forth herein.

       313.    At all relevant times, each Defendant is and has been a “person” within the meaning

of 18 U.S.C. § 1961(3), because they are capable of holding, and do hold, “a legal or beneficial

interest in property.”

       314.    Section 1962(d) makes it unlawful for “any person to conspire to violate” Section

1962(c), among other provisions. See 18 U.S.C. § 1962(d).




                                                 85
           Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 89 of 103



       315.       Defendants conspired to violate RICO, as alleged more fully above, by agreeing to

conduct and participate in the affairs of the Enterprise detailed above.

A.     The Enterprise

       316.       Plaintiff incorporates by reference Paragraphs 276 through 294 above concerning

the Enterprise.

       317.       Each Defendant, KOL and Front Group was aware of the scope and nature of the

Enterprise and intended to participate in it. The Manufacturer Defendants directed and supported

the KOLs and Front Groups in disseminating false and misleading information about the necessity

and risks of opioids, such as the publications supported and financed by the Manufacturer

Defendants referenced in Count II above. The Distributor Defendants were aware of this deception

through their relationships with the Manufacturer Defendants, including through the HDA and

PCF’s lobbying efforts, and agreed to serve the Enterprise’s goals of profiting from this deception.

B.     Pattern of Racketeering Activity

       318.       Plaintiff incorporates by reference Count II above concerning the Enterprise.

Defendants agreed to conduct and participate in the affairs of the Enterprise detailed in those

paragraphs.

C.     Damages

       319.       Plaintiff incorporates by reference Paragraphs 302 through 304 above concerning

the damages caused by the Enterprise.

                                             COUNT IV:
                                         Unjust Enrichment
                                       (Against All Defendants)

       320.       Plaintiffs repeat, reiterate, and reallege each and every allegation contained in the

paragraphs above as if fully set forth herein.




                                                   86
             Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 90 of 103



          321.   To the detriment of Plaintiff and Class members, all Defendants have been, and

continue to be, unjustly enriched as a result of the unlawful and/or wrongful conduct alleged

herein.

          322.   All Defendants have voluntarily accepted and retained the inflated prices paid for

their opioid products with full knowledge that they were not lawfully entitled to it.

          323.   Plaintiff and Class members bear the costs of the benefits conveyed to all

Defendants in the form of increased insurance premiums.

          324.   Between Defendants and Plaintiff/Class members, it would be unjust for

Defendants to retain the benefits attained by their wrongful actions.

          325.   All Defendants have been unjustly enriched, in the form of inflated prices, at the

expense of Plaintiff and Class members who are entitled in equity to disgorgement and restitution

of Defendants’ wrongful profits, revenue, and benefits, to the extent, and in the amount deemed

appropriate by the Court, and any other relief the Court deems just and proper to remedy

Defendants’ unjust enrichment.

                                            COUNT V:
                                            Negligence
                                      (Against All Defendants)

          326.   Plaintiffs repeat, reiterate, and reallege each and every allegation contained in the

paragraphs above as if fully set forth herein.

          327.   Each Defendant has a duty to exercise reasonable care in manufacturing and

distributing highly dangerous medications in the State of Louisiana.

          328.   Defendants owe that duty to Plaintiff and Class Members. Defendants’ profits as

manufacturers and distributors are inextricably bound with the industry of health insurance, and

any reasonably prudent manufacturer is aware of the basic mechanics of the insurance industry by

which costs are passed on to others in a risk pool through premiums.


                                                  87
           Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 91 of 103



       329.    The Manufacturer Defendants knew and should have known that misleading

doctors and insurers about the safety and efficacy of opioids for long-term pain treatment would

cause significant costs, not just to those for whom opioids were an ineffective and dangerous

treatment, but to insurers that absorb healthcare costs, and thus ultimately to insurance customers.

Similarly, the Distributor Defendants knew and should have known that allowing diversion of

opioids would cause significant costs to consumers, insurers, and insurance customers.

       330.    The Manufacturer Defendants breached their duty to Plaintiff and Class Members

through their false and misleading promotion of opioids and their deceptive marketing scheme,

misrepresenting the nature of the drugs and aggressively promoting them for chronic pain.

       331.    The Distributor Defendants breached their duty to Plaintiff and Class Members to

conform their behavior to the legal standard of reasonable conduct under the circumstances, in the

light of the apparent risks, as well as through their failure to comply with Louisiana and federal

laws protecting against diversion of controlled substances.

       332.    All Defendants’ conduct caused opioids to become widely available and widely

used, and Defendants’ actions were, at the very least, a substantial factor in the widespread abuse

of opioids. Without Defendants’ actions, opioid use, misuse, abuse, and addiction would not have

become so widespread, and the opioid epidemic that now exists would have been averted or much

less severe.

       333.    As described above, Defendants’ breach caused and proximately caused damages

to Plaintiff and Class Members.

                                           COUNT VI:
                                        Civil Conspiracy
                                     (Against All Defendants)

       334.    Plaintiffs repeat, reiterate, and reallege each and every allegation contained in the

paragraphs above as if fully set forth herein.


                                                 88
           Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 92 of 103



       335.    The Manufacturer Defendants have engaged, and continue to engage, in a massive

marketing campaign to misstate and conceal the risks of treating chronic pain with opioids. Their

aggressive marketing campaign enabled Manufacturer Defendants to overcome the longstanding

medical consensus that opioids were unsafe for the treatment of chronic pain and resulted in a

significant increase in the number of opioids prescribed nationwide.

       336.    In response to and in conjunction with this increased demand, the Distributor

Defendants continuously supplied prescription opioids. These transactions occurred despite the

Distributor Defendants having actual or constructive knowledge that they were habitually

breaching their common law and statutory duties.

       337.    None of the Defendants would have succeeded in profiting so significantly from

the opioid epidemic without the concerted conduct of the other parties.

       338.    As a result of the concerted action between the Manufacturer Defendants and the

Distributor Defendants, Louisiana law was continually violated by the provision of opioids through

the supply chain.

       339.    Defendants formed an agreement to commit the aforementioned unlawful acts.

       340.    Defendants commissioned the aforementioned unlawful acts.

       341.    Plaintiff incurred damages—in the form of increased health insurance premiums—

as a result of Defendants’ aforementioned conspiracy.

                                    COUNT VII:
        Fraud and Fraudulent Misrepresentation – Violations of La. C.C. Art. 1953
                              (Against All Defendants)

       342.    Plaintiffs repeat, reiterate, and reallege each and every allegation contained in the

paragraphs above as if fully set forth herein.




                                                 89
            Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 93 of 103



       343.    Under Louisiana law, “Fraud is a misrepresentation or a suppression of the truth

made with the intention either to obtain an unjust advantage for one party or to cause a loss or

inconvenience to the other. Fraud may also result from silence or inaction.” La. C. C. Art. 1953.

       344.    Under Louisiana law, delictual fraud or intentional misrepresentation consists of:

1) a misrepresentation of material fact, 2) made with the intent to deceive and 3) causing justifiable

reliance and resultant injury. Becnel v. Grodner, 2007-1041 (La. App. 4 Cir. 4/2/08), 982 So. 2d

891, 894.

       345.    The Manufacturer Defendants, individually and acting through their employees and

agents, intentionally made material misrepresentations and/or suppressed the truth with regards to

the use of opioids for chronic pain treatment for purposes of their own monetary gain and despite

having full knowledge of the harm said misrepresentations and suppressions of truth would cause

to Plaintiff and class members. The Manufacturer Defendants’ misrepresentations and

suppressions of the truth that rise to the level of fraud and fraudulent misrepresentation include but

are not limited to:

            a. Instituting and maintaining a cunning and deceptive marketing scheme to

               encourage doctors and patients to use opioids to treat chronic pain with knowledge

               of the fact that said scheme would result in the generation of far more opioid

               prescriptions than prudent or necessary;

            b. Falsely minimizing the risks of opioids and overstating the benefits of opioids,

               despite their knowledge of the fact that these representations were often not

               supported by, and sometimes directly contrary to, the scientific evidence;




                                                 90
           Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 94 of 103



           c. Deliberately and intentionally crafting a well-funded campaign of deception

               through the misrepresentation of the risks posed by the opioids they manufacture

               and sell;

           d. Targeting and misleading vulnerable patients, like the elderly and veterans, and

               susceptible prescribers, like family doctors, with false and misleading statements

               about the risks and benefits of opioids and purposefully attempting to convince said

               patients and prescribers that opioids were not only appropriate but necessary for

               chronic pain treatment; and

           e. Creating and/ or disseminating advertisements, scientific studies, treatment

               guidelines, medical education programs, medical conferences and seminars, and

               scientific articles with false, misleading, and untrue statements concerning the

               ability of opioids to improve function long-term.

       346.    The Manufacturer Defendants’ false representations and concealments were made

with the intent to decisive the insurers of Plaintiff and the putative class members. Said deception

resulted in insurance premium overcharges to Plaintiff and the putative class members.

       347.    Insurers of Plaintiff and the putative class members relied on the Manufacturer

Defendants’ false misrepresentations and concealments and passed the false information and

resulting increased insurance premiums on to Plaintiff and the members of the putative class.

Plaintiff and the putative class members justifiably relied, to their detriment, on said information

passed on to them by their insurers.

       348.    The Distributor Defendants, individually and acting through their employees and

agents, intentionally made material misrepresentations and/or suppressed the truth with regards to

the dangers of opioid use and intentionally neglected duties that could and should have prevented




                                                91
           Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 95 of 103



the brunt of the opioid epidemic for purposes of their own monetary gain and despite having full

knowledge of the harm said misrepresentations, suppressions of truth, and neglect of duties would

cause to Plaintiff and class members. The Distributor Defendants’ misrepresentations,

suppressions of the truth and neglect of duties that rise to the level of fraud and fraudulent

misrepresentation include but are not limited to:

           a. Intentionally neglecting their duties under federal law, such as the duty to secure

               and monitor opioids as they travel through commerce, to protect them from theft,

               and to reject and report suspicious or unusual orders by downstream pharmacies,

               doctors, or patients;

           b. Intentionally ignoring problems in their own supply chains despite possession of

               knowledge that these problems would create conditions in which vast amounts of

               opioids would flow freely from the Manufacturer Defendants to abusers and drug

               dealers;

           c. Fulfilling suspicious orders from pharmacies and ignoring red flags that would

               require further investigation and resolution and therefore slow opioid distribution

               and decrease Distributor Defendants’ profits; and

           d. Knowingly allowing massive amounts of opioids to be diverted from legitimate

               channels of distribution into the illicit black market and thereby fueling the opioid

               epidemic.

       349.    The Distributor Defendants’ false representations and concealments were made

with the intent to create an environment in which drug diversion could flourish for purposes of

increasing their revenues. Said deception resulted in insurance premium overcharges to Plaintiff

and the putative class members.




                                                92
             Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 96 of 103



       350.    Insurers of Plaintiff and the putative class members relied on the Distributor

Defendants’ false misrepresentations and concealments and passed the false information and

resulting increased insurance premiums on to Plaintiff and the members of the putative class.

Plaintiff and the putative class members justifiably relied, to their detriment, on said information

passed on to them by their insurers.

       351.    The aforesaid actions of all Defendants were taken with an intent to conceal and/or

misrepresent, to the insurers and to Plaintiff and the putative class members, the extent of the

opioid epidemic and Defendants’ role in, and profit from, same.

       352.    The increased insurance premiums paid by Plaintiff and the putative class members

were a direct result of all Defendants’ fraudulent representations and/or suppressions of the truth.

       353.    All Defendants were aware of the fact that their false representations and/or

suppressions of material fact would cause harm to Plaintiff and the putative class members

stemming from the planned explosion in opioid prescriptions and widespread opioid use and

addiction.

       354.    As a direct and proximate result of the Defendants’ fraudulent conduct, Plaintiff

and the putative class members have been injured and have suffered actual pecuniary damage.


                                          COUNT VIII:
                          Violation of the Louisiana Racketeering Act,
                         La. R.S. § 15:1353, et seq. & La. R.S. § 14.70.1
                                    (Against All Defendants)

       355.    Plaintiffs repeat, reiterate, and reallege each and every allegation contained in the

paragraphs above as if fully set forth herein.


       356.    The Louisiana Racketeering Act, § 15:1353, provides in pertinent part:


               A. It is unlawful for any person who has knowingly received any proceeds
                derived, directly or indirectly, from a pattern of racketeering activity to use


                                                  93
           Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 97 of 103



               or invest, whether directly or indirectly, any part of such proceeds, or the
               proceeds derived from the investment or use thereof, in the acquisition of
               any title to, or any right, interest, or equity in immovable property or in the
               establishment or operation of any enterprise. B. It is unlawful for any
               person, through a pattern of racketeering activity, knowingly to acquire or
               maintain, directly or indirectly, any interest in or control of any enterprise
               or immovable property. C. It is unlawful for any person employed by, or
               associated with, any enterprise knowingly to conduct or participate in,
               directly or indirectly, such enterprise through a pattern of racketeering
               activity. D. It is unlawful for any person to conspire or attempt to violate
               any of the provisions of Subsections A, B, or C of this Section.


       357.    Under La. R.S. § 15:1352, “pattern of racketeering” is defined in pertinent part as:

“[e]ngaging in at least two incidents of racketeering activity that have the same or similar intents,

results, principals, victims, or methods of commission or otherwise are interrelated by

distinguishing characteristics and are not isolated events.”

       358.    Under La. R.S. § 15:1352, “racketeering activity” is defined in pertinent part as:

“[c]ommitting, attempting to commit, conspiring to commit, or soliciting, coercing, or intimidating

another person to commit any crime that is punishable under the following provisions of Title 14

of the Louisiana Revised Statutes of 1950… (63) R.S. 414:70.1 (Medicaid fraud).”

       359.    La. R.S. § 14.70.1 provides in pertinent part: “[t]he crime of Medicaid fraud is the

act of any person who, with the intent to defraud the state or any person or entity through any

medical assistance program created under the federal Social Security Act and administered by the

Louisiana Department of Health or any other state agency, does any of the following: (1) Presents

for allowance or payment any false or fraudulent claim for furnishing services or merchandise. (2)

Knowingly submits false information for the purpose of obtaining greater compensation than that

to which he is legally entitled for furnishing services or merchandise. (3) Knowingly submits false

information for furnishing services or merchandise.

       360.    La. R.S. § 15:1356(E) specifically provides: “[a]ny person who is injured by reason

of any violation of R.S. 15:1353 shall have a cause of action against any person engaged in

racketeering activity who violates a provision of R.S. 15:1353. Such injured person shall be



                                                 94
           Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 98 of 103




entitled to recover three times the actual damages sustained or ten thousand dollars, whichever is

greater. Such person shall also recover attorney fees in the trial and appellate courts and costs of

investigation and litigation reasonably incurred.”

       361.    At all times relevant to this Complaint, the Defendants, directly, through their

control of third parties, and by acting in concert with third parties committed, attempted to commit,

conspired to commit, or solicited other persons to commit violations of La. R.S. § 14:70.1 through

acts that intended to defraud the state or other entities by knowingly submitting or causing the

submission of false information for the purpose of obtaining authorization for furnishing services

or merchandise through a medical assistance program created under the Social Security Act and

administered by an agency of the state.

       362.    The Defendants’ scheme caused prescribers to write prescriptions for opioids to

treat chronic pain that were presented to Medicaid for payment. Each claim for reimbursement to

the Louisiana State Medicaid program for chronic opioid therapy is the direct result of Defendants’

marketing, which presented to prescribers false information about the risks, benefits, and

superiority of opioids for the long-term treatment of pain.

       363.    The misrepresentations made by Defendants and third parties they controlled

violated La. R.S. § 40:617 and La. R.S. § 40:625, rendering the drugs misbranded and therefore

ineligible for reimbursement by Louisiana Medicaid. The payment shortfall created thereby is

shifted to Plaintiff and other privately insured payers.

       364.    Defendants’ misrepresentations were material because if the public and state

agencies had known of the false statements disseminated by Defendants, and that doctors,

pharmacies, other health care providers, and/or insurers were basing their decision to prescribe

opioids on Defendants’ misrepresentations as to the necessity of opioid treatment, the public and

state agencies would have refused to authorize payment for opioid prescriptions. Instead, opioid

prescriptions proliferated throughout the state via the state Medicaid program and contributed

significantly to the widespread epidemic of abuse, addiction, and consequent social harms which

have caused damage to Plaintiff.


                                                 95
           Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 99 of 103




       365.    By virtue of the above-described acts, the Defendants knowingly made or caused

to be made false claims with the intent to induce the public and state agencies to approve and pay

such false and fraudulent claims, with the goal of widespread use of Defendants’ products.

       366.    By virtue of the above-described acts, the Defendants acted in concert with third

parties to make misleading statements about the risks, benefits, and superiority of opioids to treat

chronic pain. Defendants were aware of the misleading nature of the misstatements and material

omissions made by third parties, and yet Defendants provided them substantial assistance and

encouragement by helping them develop, refine and promote these misstatements and material

omissions and distributing them to a broader audience. Defendants also substantially encouraged

the dissemination of these misstatements and material omissions by providing third parties with

funding and technical support for the shared purpose of issuing misleading, pro-opioid messaging.

The Defendants knew or should have known that these marketing and promotional efforts created

an untrue, false, and misleading impression about the risks, benefits, and superiority of opioids for

chronic pain and would result in the submission of false claims to the state Medicaid program for

opioid prescriptions written to treat chronic pain. The Distributor Defendants knew or should have

known that, by distributing vast amounts of opioids prescribed as a result of the misleading pro-

opioid messaging, they were failing to secure and monitor the opioids as they traveled through

commerce and failing to reject and report suspicious or unusual orders by downstream pharmacies,

doctors, or patients.

       367.    By reason of the Defendants’ conspiracy to commit Medicaid fraud and repeated

acts of Medicaid fraud, opioid prescriptions, overdose, and addiction have proliferated throughout

the state, as has opioid and heroin-related crime. Hospitals and other health care providers do not

receive full reimbursement for the increased cost of opioid-related conditions resulting in the

subsidization of the Medicaid shortfalls by private insurers. Accordingly, private insurance

companies factor in the Medicaid shortfalls and charge them back to insureds in the form of higher

premiums, deductibles, and co-payments.




                                                 96
          Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 100 of 103




       368.    The increased crime, higher insurance premiums, higher deductibles, and higher

co-payments are direct results of Defendants’ conspiracy to commit Medicaid fraud. Defendants’

conspiracy to commit Medicaid fraud has led to increased costs for Plaintiff and the putative class

members, and Plaintiff and the putative class members have thereby been injured. Manufacturer

Defendants’ misrepresentations about the risks and benefits of opioids, and Distributor

Defendants’ creation of favorable conditions for vast amounts of opioids to freely flow to the black

market and resulting criminal activity, have caused doctors to prescribe, and Medicaid to pay for,

long-term opioid treatment using opioids manufactured by the Manufacturer Defendants and

distributed by the Distributor Defendants. All Defendants have received, or will receive, income,

profits, and other benefits, which they would not have received if they had not engaged in the

violations of La. R.S. § 15:1351 as described in this Complaint and have used or invested those

ill-gotten proceeds, or the proceeds derived from the investment or use thereof in violation of La.

R.S. § 15:1351.

       369.    Defendants’ pattern of racketeering activity has also caused harm to Plaintiff

through the increase in private insurance premiums, deductibles, and co-payments resulting from

the inability of Medicaid to adequately cover opioid-related treatment and the shift of costs to

private insurance companies resulting from same. Defendants caused and are responsible for the

damage to Plaintiff resulting from their conspiracy to commit Medicaid fraud and are responsible

for the enrichment realized by Defendants as a result of same.

       370.    Defendants’ pattern of racketeering activity has caused direct economic harm to

purchasers of private health insurance in Louisiana for which Defendants must be held

accountable.
                                    PRAYER FOR RELIEF

       371.    Plaintiffs, on behalf of themselves and the Class, respectfully request that this Court

enter an Order:

       372.    Declaring that the claims brought by Plaintiffs may be maintained as a class action;




                                                 97
           Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 101 of 103




         373.   Declaring that Defendants have engaged in unlawful, fraudulent, deceptive, and

unconscionable business acts and practices in violation of the Louisiana Unfair Trade Practices

and Consumer Protection Act;

         374.   Ordering Defendants to pay restitution of any money acquired by their unlawful,

fraudulent, deceptive, and unconscionable business practices;

         375.   Declaring that Defendants have violated federal RICO law;

         376.   Declaring that Defendants have violated Louisiana RICO law;

         377.   Ordering Defendants to divest themselves of any interest in the Enterprise and

restraining Defendants from participating in further violations of federal and Louisiana RICO

laws;

         378.   Declaring    that   the   Manufacturer     Defendants’     fraud    and    fraudulent

misrepresentations constitute violations La. C.C. Art. 1953;

         379.   Ordering the Manufacturer Defendants to pay damages to Plaintiffs and the putative

class to compensate Plaintiffs and the class members for the actual pecuniary damage suffered as

a result of Defendants’ fraudulent conduct;

         380.   Declaring that Defendants have been unjustly enriched by their conduct;

         381.   Ordering Defendants to pay restitution of all benefits and disgorge all profits

unjustly retained by Defendants;

         382.   Declaring that Defendants have acted negligently;

         383.   Ordering Defendants to pay all damages caused to Plaintiffs and Class Members by

their negligent actions;

         384.   Declaring that Defendants have engaged in an unlawful civil conspiracy;

         385.   Ordering Defendants to pay all damages caused to Plaintiffs and Class Members by

their civil conspiracy;

         386.   Awarding treble and punitive damages as appropriate;

         387.   Awarding injunctive relief as necessary to protect the interests of Plaintiffs and the

Class;


                                                 98
          Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 102 of 103




       388.    Awarding Plaintiffs and the members of the Class their reasonable litigation

expenses and attorneys’ fees;

       389.    Awarding Plaintiffs and the members of the Class pre- and post-judgment interest,

to the extent allowable; and

       390.    Awarding such other and further relief as equity and justice may require.


                                      JURY TRIAL DEMANDED

       382. Plaintiffs demand a jury trial for all claims so triable.


                                               Respectfully submitted,


                                               By: /s/ William D. Aaron, Jr.
                                                    William D. Aaron, Jr. (LSBA No. 2267)

 William D. Aaron, Jr. (LSBA No. 2267)              Ashley Keller, T.A.
 DeWayne L. Williams (LSBA No. 27685)               Travis Lenkner
 Anna A. Rainer (LSBA No. 31531)                    Seth Meyer
 AARON & GIANNA, PLC                                KELLER LENKNER LLC
 201 St. Charles Avenue, Suite 3800                 150 N. Riverside Plaza, Suite 5100
 New Orleans, Louisiana 70170                       Chicago, Illinois 60606
 Telephone: 504.569.1800                            Telephone: 312.506.5641
 Facsimile: 504.569.1801                            ack@kellerlenkner.com
 waaron@aarongianna.com                             tdl@kellerlenkner.com
 dwilliams@aarongianna.com                          sam@kellerlenkner.com
 arainer@aarongianna.com                            PRO HAC VICE ANTICIPATED

 William S. Consovoy                                Michael H. Park
 Thomas R. McCarthy                                 CONSOVOY MCCARTHY PARK PLLC
 CONSOVOY MCCARTHY PARK PLLC                        745 Fifth Avenue, Suite 500
 3033 Wilson Boulevard, Suite 700                   New York, New York 10151
 Arlington, Virginia 22201                          Telephone: 212.247.8006
 Telephone: 703.243.9423                            park@consovoymccarthy.com
 will@consovoymccarthy.com                          PRO HAC VICE ANTICIPATED
 tom@consovoymccarthy.com
 PRO HAC VICE ANTICIPATED




                                                 99
        Case 2:19-cv-01048 Document 1 Filed 02/06/19 Page 103 of 103



John A. Yanchunis                     James D. Young
Patrick A. Barthle II                 MORGAN & MORGAN
Juan Martinez                         COMPLEX LITIGATION GROUP
MORGAN & MORGAN                       76 S Laura St, Suite 1100
COMPLEX LITIGATION GROUP              Jacksonville, Florida 32202
201 N. Franklin Street, 7th Floor     Telephone: 904.361.0012
Tampa, Florida 33602                  Facsimile: 904.361.4307
Telephone: 813.223.5505               jyoung@forthepeople.com
jyanchunis@ForThePeople.com           PRO HAC VICE ANTICIPATED
pbarthle@ForThePeople.com
juanmartinez@ForThePeople.com
PRO HAC VICE ANTICIPATED


                                     COUNSEL FOR PLAINTIFFS, GLENN
                                     GOLDEN, GRETTA GOLDEN, MICHAEL
                                     CHRISTY, AND THE PUTATIVE CLASS




                                    100
